 

Exhibit 10.2

 

HONDA AUTO RECEIVABLES 2018-1 OWNER TRUST,

as Issuer,

 

AMERICAN HONDA RECEIVABLES LLC,

as Seller,

 

and

 

AMERICAN HONDA FINANCE CORPORATION,

as Servicer, RPA Seller and Sponsor

 

SALE AND SERVICING AGREEMENT

 

Dated February 28, 2018

 

 

 

 

Table of Contents

 

    Page       ARTICLE One DEFINITIONS 1       Section 1.01. General Definitions
1       Section 1.02. Other Definitional Provisions 1       ARTICLE Two
CONVEYANCE OF RECEIVABLES; CUSTODY OF RECEIVABLES FILES 1       Section 2.01.
Conveyance of Receivables 1       Section 2.02. Custody of Receivable Files 2  
    Section 2.03. Representations and Warranties as to the Receivables 3      
Section 2.04. Repurchase of Receivables Upon Breach 5       Section 2.05. Duties
of Servicer as Custodian 5       Section 2.06. [Reserved] 6       Section 2.07.
Indemnification by Custodian 6       Section 2.08. Effective Period and
Termination 6       ARTICLE Three ADMINISTRATION AND SERVICING OF RECEIVABLES 7
      Section 3.01. Duties of Servicer 7       Section 3.02. Collection of
Receivable Payments 7       Section 3.03. [Reserved] 7       Section 3.04.
Realization Upon Receivables 8       Section 3.05. Maintenance of Physical
Damage Insurance Policies 8       Section 3.06. Maintenance of Security
Interests in Financed Vehicles 8       Section 3.07. Covenants of Servicer 8    
  Section 3.08. Purchase of Receivables Upon Breach 9       Section 3.09. Total
Servicing Fee; Payment of Certain Expenses by Servicer 9       Section 3.10.
Servicer’s Certificate 9       Section 3.11. Annual Statement as to Compliance;
Notice of Default 10       Section 3.12. Assessment of Compliance and Annual
Accountants’ Report 10       Section 3.13. Access to Certain Documentation and
Information Regarding Receivables 11       Section 3.14. [Reserved] 11      
Section 3.15. Reports to Securityholders and Rating Agencies 12       Section
3.16. Appointment of Subservicer or Subcontractor 12

 

 -i- 

 

 

Table of Contents

(continued)

 

    Page       Section 3.17. Information to be Provided by the Servicer 13      
Section 3.18. Remedies 14       ARTICLE Four DISTRIBUTIONS; RESERVE FUND;
STATEMENTS TO SECURITYHOLDERS 14       Section 4.01. Establishment of Accounts
14       Section 4.02. Collections 15       Section 4.03. Application of
Collections 16       Section 4.04. Advances 17       Section 4.05. Additional
Deposits 17       Section 4.06. Distributions 18       Section 4.07. Reserve
Fund 19       Section 4.08. Yield Supplement Account 20       Section 4.09. Net
Deposits 20       Section 4.10. Statements to Securityholders 20       ARTICLE
Five THE SELLER 21       Section 5.01. Representations of Seller 21      
Section 5.02. Liability of Seller; Indemnities 22       Section 5.03. Merger,
Consolidation or Assumption of the Obligations of Seller; Certain Limitations 23
      Section 5.04. Limitation on Liability of Seller and Others 23      
Section 5.05. Seller May Own Notes 23       ARTICLE Six THE SERVICER 23      
Section 6.01. Representations of Servicer 23       Section 6.02. Indemnities of
Servicer 25       Section 6.03. Merger, Consolidation or Assumption of the
Obligations of Servicer 26       Section 6.04. Limitation on Liability of
Servicer and Others 26       Section 6.05. AHFC Not to Resign as Servicer 26    
  ARTICLE Seven SERVICER DEFAULTS 27       Section 7.01. Servicer Defaults 27  
    Section 7.02. Appointment of Successor Servicer 28

 

 -ii- 

 

 

Table of Contents

(continued)

 

    Page       Section 7.03. Notification of Servicer Termination 29      
Section 7.04. Waiver of Past Defaults 29       Section 7.05. Repayment of
Advances 29       ARTICLE Eight TERMINATION 29       Section 8.01. Optional
Purchase of All Receivables 29       ARTICLE Nine MISCELLANEOUS 31       Section
9.01. Amendment 31       Section 9.02. Protection of Title to Trust 32      
Section 9.03. Notices 34       Section 9.04. Assignment 34       Section 9.05.
Limitations on Rights of Others 34       Section 9.06. Severability 34      
Section 9.07. Separate Counterparts 34       Section 9.08. Headings 35      
Section 9.09. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial 35
      Section 9.10. Nonpetition Covenants 35       Section 9.11. Limitation of
Liability of Owner Trustee and Indenture Trustee 36       Section 9.12.
Third-Party Beneficiary 36       Section 9.13. Confidentiality 36       Section
9.14. Federal Tax Treatment 37       Section 9.15. Intent of the Parties;
Reasonableness 37       Section 9.16. Cooperation with Voting 38

 

 -iii- 

 

 

APPENDICES           Appendix A - Definitions App A-1         SCHEDULES        
  Schedule A - Addresses for Notices Sch A-1         EXHIBITS           Exhibit
A - Form of Redemption Notice A-1 Exhibit B - Form of Officer’s Certificate B-1
Exhibit C - Form of Annual Certification C-1 Exhibit D - Servicing Criteria to
be Addressed In Assessment of Compliance D-1

 

 -iv- 

 

 

This Sale and Servicing Agreement, dated February 28, 2018 is among American
Honda Receivables LLC, a Delaware limited liability company (“AHR” or, in its
capacity as Seller, the “Seller”), American Honda Finance Corporation, a
California corporation (“AHFC” or, in its capacity as Servicer, the “Servicer”
and in its capacity as seller under the Receivables Purchase Agreement, the “RPA
Seller”), and Honda Auto Receivables 2018-1 Owner Trust, a Delaware statutory
trust, as Issuer (the “Issuer”).

 

WHEREAS the Issuer desires to purchase from the Seller a portfolio of
receivables arising in connection with retail installment sale contracts (the
“Receivables”) generated by AHFC in the ordinary course of its business, which
Receivables have been sold by AHFC to AHR;

 

WHEREAS, AHR is willing to sell the Receivables to the Issuer pursuant to the
terms hereof; and

 

WHEREAS, AHFC is willing to service the Receivables pursuant to the terms
hereof;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE One

 

DEFINITIONS

 

Section 1.01.         General Definitions. Whenever used in this Agreement, any
capitalized term shall have the meaning set forth in Appendix A to this
Agreement.

 

Section 1.02.         Other Definitional Provisions. All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein.

 

ARTICLE Two

 

CONVEYANCE OF RECEIVABLES; CUSTODY OF RECEIVABLES FILES

 

Section 2.01.         Conveyance of Receivables.

 

(a)          In consideration of the Issuer’s delivery to or upon the order of
the Seller of the Certificates and the net proceeds of the sale of the Notes,
less an amount equal to the Reserve Fund Initial Deposit to be deposited to the
Reserve Fund and the Yield Supplement Account Deposit to be deposited to the
Yield Supplement Account, each on the Closing Date, the Seller does hereby sell,
transfer, assign, set over and otherwise convey to the Issuer, without recourse
(subject to the obligations of the Seller set forth herein), all right, title
and interest of the Seller in, to and under:

 

(i)          the Receivables and all monies due thereon or paid thereunder or in
respect thereof (including proceeds of the repurchase of Receivables by the RPA
Seller pursuant to Section 2.04 or the purchase of Receivables by the Servicer
pursuant to Section 3.08 or 8.01) on or after the Cutoff Date;

 

 

 

 

(ii)         the security interests in the Financed Vehicles;

 

(iii)        any proceeds of any physical damage insurance policies covering the
Financed Vehicles and in any proceeds of any credit life or credit disability
insurance policies relating to the Receivables or the Obligors;

 

(iv)        any proceeds of Dealer Recourse (excluding Receivables repurchased
from the Issuer);

 

(v)         the Receivables Purchase Agreement, but not the obligations of the
Seller thereunder;

 

(vi)        the right to realize upon any property (including the right to
receive future Liquidation Proceeds) that shall have secured a Receivable and
have been repossessed by or on behalf of the Issuer;

 

(vii)       all funds on deposit from time to time in the Accounts, including
the Reserve Fund Initial Deposit and the Yield Supplement Account Deposit, and
in all investment income and proceeds thereof; and

 

(viii)      the proceeds of any and all of the foregoing.

 

The Seller hereby confirms to the Issuer that, as of the Closing Date, the
Seller shall have caused the portions of all related electronic records relating
to the Receivables to be clearly and unambiguously marked, and shall have made
the appropriate entries in its general accounting records, to indicate that such
Receivables have been transferred and sold to the Issuer.

 

(b)          The parties hereto intend that the conveyance hereunder be a sale.
In the event that the conveyance hereunder is not for any reason considered a
sale, the Seller hereby grants to the Issuer a first priority perfected security
interest in all of its right, title and interest in, to and under the
Receivables, and all other property conveyed hereunder and all proceeds of any
of the foregoing, and intends that this Agreement constitute a security
agreement under applicable law. Such grant is made to secure the payment of all
amounts payable hereunder.

 

Section 2.02.         Custody of Receivable Files. To assure uniform quality in
servicing the Receivables and to reduce administrative costs, the Issuer hereby
revocably appoints the Servicer, and the Servicer accepts such appointment, to
act for the benefit of the Issuer and the Indenture Trustee as custodian of the
following documents or instruments which are hereby constructively delivered to
the Indenture Trustee, as pledgee of the Issuer, as of the Closing Date with
respect to each Receivable:

 

(a)          the fully executed original of the Receivable;

 

(b)          the original credit application of each Obligor, fully executed by
such Obligor on AHFC’s customary form, or on a form approved by AHFC for such
application;

 

 2 

 

 

(c)          the original certificate of title (or evidence that such
certificate of title has been applied for) or such documents that the Servicer
shall keep on file, in accordance with its customary procedures, evidencing the
security interest in the related Financed Vehicle; and

 

(d)          any and all other documents that the Seller or the Servicer, as the
case may be, shall keep on file, in accordance with its customary procedures,
relating to such Receivable or the related Obligor or Financed Vehicle;

 

provided that the Servicer may appoint one or more agents to act as
subcustodians of certain items contained in a Receivable File so long as the
Servicer remains primarily responsible for their safekeeping.

 

Section 2.03.         Representations and Warranties as to the Receivables.

 

(a)          The RPA Seller has made each of the representations and warranties
set forth in Exhibit A to the Receivables Purchase Agreement and has consented
to the assignment by the Seller to the Issuer of the Seller’s rights with
respect thereto. Such representations and warranties speak as of the respective
dates set forth therein, but shall survive the sale, transfer and assignment of
the Receivables to the Issuer hereunder and the pledge of such Receivables to
the Indenture Trustee under the Indenture. Pursuant to Section 2.01 of this
Agreement, the Seller has sold, assigned, transferred and conveyed to the
Issuer, as part of the assets of the Issuer, its rights under the Receivables
Purchase Agreement, including the representations and warranties of the RPA
Seller therein as set forth in Exhibit A to the Receivables Purchase Agreement
(upon which representations and warranties the Issuer relies in accepting the
Receivables and delivering the Securities) together with all rights of the
Seller with respect to any breach thereof, including the right to require the
RPA Seller to repurchase Receivables in accordance with the Receivables Purchase
Agreement. It is understood and agreed that the representations and warranties
referred to in this Section shall survive the sale and delivery of the
Receivables to the Issuer.

 

(b)          The RPA Seller hereby agrees that the Issuer shall have the right
to enforce any and all rights under the Receivables Purchase Agreement assigned
to the Issuer herein, including the right to cause the RPA Seller to repurchase
any Receivable with respect to which it is in breach of any of its
representations and warranties set forth in Exhibit A to the Receivables
Purchase Agreement, directly against the RPA Seller as though the Issuer were a
party to the Receivables Purchase Agreement, and the Issuer shall not be
obligated to exercise any such rights indirectly through the Seller.

 

(c)          The Seller makes the following representations and warranties on
which the Issuer shall rely in acquiring the Receivables. Such representations
and warranties speak as of the execution and delivery of this Agreement and as
of the Closing Date, but shall survive the sale, transfer and assignment of the
Receivables to the Issuer and the pledge thereof to the Indenture Trustee.

 

 3 

 

 

(i)          Title. It is the intention of the Seller that the transfer and
assignment herein contemplated, taken as a whole, constitute a sale of the
Receivables from the Seller to the Issuer and that the beneficial interest in
and title to the Receivables not be part of the debtor’s estate in the event of
the filing of a bankruptcy petition by or against the Seller under any
bankruptcy law. Other than (1) the sale by the Seller to the Issuer pursuant to
this Agreement and (2) the security interest granted by the Issuer to the
Indenture Trustee in the Indenture, no Receivable has been sold, transferred,
assigned or pledged by the Seller to any Person other than the Issuer, and no
Receivable has been sold, transferred, assigned or pledged by the Issuer to any
Person other than the Indenture Trustee, and no provision of a Receivable shall
have been waived, except as provided in clause (h) above; immediately prior to
the transfer and assignment herein contemplated, the Seller had good and
marketable title to each Receivable free and clear of all Liens and rights of
any other Person and immediately prior to the pledge of security interest
contemplated in the Indenture, the Issuer had good and marketable title to each
Receivable free and clear of all Liens and rights of any other Person;
immediately upon the transfer and assignment contemplated herein, the Issuer
shall have good and marketable title to each Receivable, free and clear of all
Liens and rights of any other Person and immediately upon the pledge of the
security interest contemplated in the Indenture, the Indenture Trustee will have
a valid and continuing security interest in the Receivables; and both the
transfer and assignment herein contemplated and the pledge of security interest
contemplated by the Indenture have been perfected under the applicable UCC.

 

(ii)         All Filings Made. Both the Seller and the Issuer, respectively,
have caused or will have caused, or have taken or will take, within ten (10)
days of the Closing Date, all steps necessary, including the filing of all
appropriate financing statements (including UCC filings) necessary in the
appropriate jurisdictions under the applicable law, to give the Issuer a first
priority perfected security interest in the Receivables, and to give the
Indenture Trustee a first priority perfected security interest therein, shall
have been made. Except as contemplated hereby or in the Indenture, as
applicable, neither the Seller nor the Issuer has authorized the filing of or is
aware of any financing statements with respect to the Receivables, other than
such financing statements that have been terminated on or prior to the Closing
Date.

 

(iii)        Security Interest. This Agreement creates a valid and continuing
security interest (as defined in the UCC) in the Receivables in favor of the
Issuer, which security interest is prior to all other Liens, and is enforceable
as such against creditors of and purchasers from the Seller.

 

 4 

 

 

Section 2.04.         Repurchase of Receivables Upon Breach. In the event of a
breach of any representation or warranty set forth on Exhibit A to the
Receivables Purchase Agreement which materially and adversely affects the
interests of the Issuer or the Securityholders and unless the breach shall have
been cured by the last day of the second Collection Period following the
Collection Period in which the discovery of the breach is made or notice is
received, as the case may be (or, at the option of the RPA Seller, the last day
in the first Collection Period following the Collection Period in which such
discovery is made), the RPA Seller shall repurchase such Receivable from the
Issuer. On the Business Day before the related Payment Date, the RPA Seller
shall remit the Warranty Purchase Payment in respect of such Receivable to the
Collection Account in the manner specified in Section 4.05. Upon any such
repurchase, the Issuer shall, without further action, be deemed to transfer,
assign, set-over and otherwise convey to the RPA Seller, all right, title and
interest of the Issuer in, to and under such repurchased Receivable, all monies
due or to become due with respect thereto and all proceeds thereof. The Issuer
and the Trustees shall execute such documents and instruments of transfer and
assignment and take such other actions as shall be reasonably requested by the
RPA Seller to effect the conveyance of such Receivable pursuant to this Section.
The sole remedy of the Issuer, the Trustees and the Securityholders with respect
to a breach of the RPA Seller’s representations and warranties pursuant to
Exhibit A to the Receivables Purchase Agreement shall be to require the RPA
Seller to repurchase the related Receivable pursuant to this Section. Neither
the Owner Trustee nor the Indenture Trustee shall have any duty to conduct an
affirmative investigation as to the occurrence of any condition requiring the
repurchase of any Receivable pursuant to Section 2.04 or the eligibility of any
Receivables for purposes of this Agreement.

 

Section 2.05.         Duties of Servicer as Custodian.

 

(a)          Safekeeping. The Servicer, in its capacity as custodian, shall hold
the Receivable Files for the benefit of the Issuer and maintain such accurate
and complete accounts, records and computer systems pertaining to each
Receivable File as shall enable the Issuer to comply with this Agreement. In
performing its duties as custodian, the Servicer shall act with reasonable care,
using that degree of skill and attention that it exercises with respect to the
receivable files of comparable automobile receivables (including light-duty
trucks) that the Servicer services for itself or others. The Servicer shall
conduct, or cause to be conducted, periodic examinations of the files of all
receivables owned or serviced by it which shall include the Receivable Files
held by it under this Agreement, and of the related accounts, records and
computer systems, in such a manner as shall enable the Issuer or the Indenture
Trustee to verify the accuracy of the Servicer’s record keeping. The Servicer
shall promptly report to the Issuer and the Indenture Trustee any failure on its
part to hold the Receivable Files and maintain its accounts, records and
computer systems as herein provided and promptly take appropriate action to
remedy any such failure. Nothing herein shall be deemed to require an initial
review or any periodic review of the Receivable Files by the Issuer or the
Indenture Trustee.

 

(b)          Maintenance of and Access to Records. The Servicer shall maintain
each Receivable File solely in its capacity as Servicer at one of its (or its
agents’) offices or the offices of one of its custodians in the United States or
at such other office as shall be specified to the Issuer and the Indenture
Trustee in writing upon the request of such party. The Servicer shall make
available to the Issuer and the Indenture Trustee or its duly authorized
representatives, attorneys or auditors the Receivable Files and the related
accounts, records and computer systems maintained by the Servicer at such times
as the Issuer and the Indenture Trustee shall reasonably instruct.

 

(c)          Release of Documents. Upon instruction from the Indenture Trustee,
the Servicer shall release any document in the Receivable Files to the Indenture
Trustee or its agent or designee, as the case may be, at such place or places as
the Indenture Trustee may designate, as soon as practicable. The Servicer shall
not be responsible for any loss occasioned by the failure of the Indenture
Trustee to return any document or any delay in doing so.

 

 5 

 

 

Section 2.06.         [Reserved].

 

Section 2.07.         Indemnification by Custodian. The Servicer, as custodian
of the Receivable Files, shall fully indemnify and hold harmless the Issuer and
the Trustees for any and all liabilities, obligations, losses, compensatory
damages, payments, costs or expenses of any kind whatsoever (including any
reasonable legal fees and expenses incurred by any Trustee in connection with
the enforcement of any indemnification or other obligation of the Servicer, as
custodian of the Receivable Files) that may be imposed on, incurred or asserted
against the Issuer and the Trustees as the result of any improper act or
omission in any way relating to the maintenance and custody of the Receivable
Files by the Servicer, as custodian; provided, however, that the Servicer shall
not be liable for any portion of any such amount resulting from the willful
misfeasance, bad faith or negligence of the Indenture Trustee or the willful
misfeasance, bad faith or gross negligence (except for errors in judgment) of
the Owner Trustee or of the Delaware Trustee.

 

Section 2.08.         Effective Period and Termination. The Servicer’s
appointment as custodian of the Receivable Files shall become effective as of
the Cutoff Date and shall continue in full force and effect until terminated
pursuant to this Section. If the Servicer shall resign as Servicer pursuant to
Section 6.05 or if all of the rights and obligations of the Servicer have been
terminated pursuant to Section 7.02, the appointment of the Servicer as
custodian of the Receivable Files shall be terminated without further action by
the Indenture Trustee or by the Noteholders. The Indenture Trustee or, with the
written consent of the Indenture Trustee, the Owner Trustee may terminate the
Servicer’s appointment as custodian of the Receivable Files with cause at any
time immediately upon written notification to the Servicer and, without cause,
upon thirty (30) days’ prior written notification by the Servicer. As soon as
practicable, but in no event later than thirty (30) days immediately following
the effective date of any termination of such appointment, the Servicer shall
deliver the Receivable Files to the Indenture Trustee or its agent at such place
or places as the Indenture Trustee may reasonably designate. Notwithstanding the
termination of the Servicer as custodian of the Receivable Files, the Indenture
Trustee agrees that upon any such termination, the Indenture Trustee shall
provide, or cause its agent to provide, access to the Receivable Files to the
Servicer for the purpose of carrying out its duties and responsibilities with
respect to the servicing of the Receivables pursuant to this Agreement.

 

 6 

 

 

ARTICLE Three

 

ADMINISTRATION AND SERVICING OF RECEIVABLES

 

Section 3.01.         Duties of Servicer. The Servicer, for the benefit of the
Issuer (to the extent provided herein), shall manage, service, administer and
make collections on the Receivables (other than Administrative Receivables and
Warranty Receivables) with reasonable care, using that degree of skill and
attention that the Servicer exercises with respect to all comparable automobile
receivables (including light-duty trucks) that it services for itself or others.
The Servicer’s duties shall include collecting and posting of all payments,
responding to inquiries of Obligors or by federal, state or local government
authorities with respect to the Receivables, investigating delinquencies,
sending payment statements to Obligors, reporting tax information to Obligors in
accordance with its customary practices, policing the collateral, accounting for
collections and furnishing monthly and annual statements to the Trustees with
respect to distributions, generating federal income tax information, making
Advances and performing the other duties specified herein. The Servicer shall
follow its customary standards, policies and procedures and shall have full
power and authority, acting alone, to do any and all things in connection with
such managing, servicing, administering and collecting that it may deem
necessary or desirable. Without limiting the generality of the foregoing, the
Servicer shall be authorized and empowered to execute and deliver, on behalf of
itself, the Issuer, the Trustees, the Securityholders or any of them, any and
all instruments of satisfaction or cancellation, or of partial or full release
or discharge and all other comparable instruments, with respect to the
Receivables and the Financed Vehicles. The Servicer is hereby authorized to
commence, in its own name or in the name of the Issuer, a legal proceeding to
enforce a Defaulted Receivable pursuant to Section 3.04 or to commence or
participate in a legal proceeding (including without limitation a bankruptcy
proceeding) relating to or involving a Receivable, including a Defaulted
Receivable. If the Servicer commences or participates in such a legal proceeding
in its own name, the Issuer shall thereupon be deemed to have automatically
assigned, solely for the purpose of collection on behalf of the party retaining
an interest in such Receivable, such Receivable and the other property conveyed
to the Issuer pursuant to Section 2.01 with respect to such Receivable to the
Servicer for purposes of commencing or participating in any such proceeding as a
party or claimant, and the Servicer is authorized and empowered by the Issuer to
execute and deliver in the Servicer’s name any notices, demands, claims,
complaints, responses, affidavits or other documents or instruments in
connection with any such proceeding. If in any enforcement suit or legal
proceeding it shall be held that the Servicer may not enforce a Receivable on
the grounds that it shall not be a real party in interest or a holder entitled
to enforce such Receivable, the Owner Trustee on behalf of the Issuer shall, at
the Servicer’s expense and written direction, take steps to enforce such
Receivable, including bring suit in its name or the name of the Issuer, the
Indenture Trustee, the Noteholders or the Certificateholders. The Owner Trustee
on behalf of the Issuer shall furnish the Servicer with any powers of attorney
and other documents and take any other steps which the Servicer may deem
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder.

 

Section 3.02.         Collection of Receivable Payments. The Servicer shall make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same shall become due, and shall
follow such collection procedures as it follows with respect to all comparable
automobile receivables (including light-duty trucks) that it services for itself
or others. The Servicer shall be authorized to grant extensions, rebates or
adjustments on a Receivable without the prior consent of the Issuer. If, as a
result of the extending of payments in accordance with the customary servicing
standards of the Servicer, any Receivable will be outstanding later than the
Final Scheduled Maturity Date of the latest maturing class of Notes, the
Servicer shall be obligated to repurchase such Receivable pursuant to Section
3.08. Notwithstanding the foregoing, extensions or modifications of the payment
schedule of a Receivable can be made only in accordance with the customary
servicing procedures of the Servicer, as such customary servicing procedures may
be changed from time to time. The Servicer may, in accordance with its customary
servicing procedures, waive any prepayment charge, late payment charge or any
other fees that may be collected in the ordinary course of servicing the
Receivables.

 

Section 3.03.         [Reserved]

 

 7 

 

 

Section 3.04.         Realization Upon Receivables. On behalf of the Issuer, the
Servicer shall use its best efforts, consistent with its customary servicing
procedures, to repossess or otherwise comparably convert the ownership of any
Financed Vehicle that it has reasonably determined should be repossessed or
otherwise converted following a default under the Receivable secured by the
Financed Vehicle. The Servicer shall follow such practices and procedures as it
shall deem necessary or advisable and as shall be customary and usual in its
servicing of automobile receivables (including light-duty trucks), which
practices and procedures may include reasonable efforts to realize upon any
Dealer Recourse, selling the related Financed Vehicle at public or private sale
and other actions by the Servicer in order to realize upon such a Receivable.
The Servicer shall be entitled to recover its reasonable Liquidation Expenses
with respect to each Defaulted Receivable, which are not to exceed the related
Net Liquidation Proceeds with respect to each such Defaulted Receivable;
provided, however, that the Servicer shall not be obligated to take actions to
realize upon any Defaulted Receivables unless, in its reasonable opinion,
Liquidation Proceeds will exceed Liquidation Expenses. All Net Liquidation
Proceeds realized in connection with any such action with respect to a
Receivable shall be deposited by the Servicer in the Collection Account in the
manner specified in Section 4.02(a).

 

Section 3.05.         Maintenance of Physical Damage Insurance Policies. The
Servicer shall, in accordance with its customary servicing procedures and
underwriting standards, require that each Obligor shall have obtained physical
damage insurance covering each Financed Vehicle as of the origination of the
related Receivable.

 

Section 3.06.         Maintenance of Security Interests in Financed Vehicles.
The Servicer is hereby authorized to and shall, in accordance with its customary
servicing procedures and at its own expense, take such steps as are necessary to
maintain perfection of and/or reperfect the security interest created by each
Receivable in the related Financed Vehicle, including in the event of the
relocation of a Financed Vehicle or for any other reason. In the event that the
assignment of a Receivable to the Issuer is insufficient, without a notation on
the related Financed Vehicle’s certificate of title, to grant to the Issuer a
first priority perfected security interest in the related Financed Vehicle, the
Servicer hereby agrees to serve as the agent of the Issuer for the purpose of
perfecting the security interest of the Issuer in such Financed Vehicle and
agrees that the Servicer’s listing as the secured party on the certificate of
title is solely in its capacity as agent of the Issuer.

 

Section 3.07.         Covenants of Servicer. The Servicer makes the following
covenants on which the Issuer shall rely in accepting the Receivables in trust
pursuant to Section 2.01:

 

(a)          Liens in Force. Except as otherwise contemplated by this Agreement,
the Servicer shall not release in whole or in part any Financed Vehicle from the
security interest securing the related Receivable.

 

(b)          No Impairment. The Servicer shall do nothing to impair the rights
of the Issuer in the Receivables.

 

(c)          No Amendments. Subject to Section 3.02, the Servicer shall not
amend or otherwise modify any Receivable such that the total number of Scheduled
Payments is extended beyond the Final Scheduled Maturity Date, or either the
Amount Financed or the APR is altered, unless it is required to take the action
by law or court order.

 

 8 

 

 

Section 3.08.         Purchase of Receivables Upon Breach. Upon a breach of any
of the covenants of the Servicer set forth in Section 3.07 that materially and
adversely affects the interests of the Issuer or the Securityholders in any
Receivable, or if an improper extension, rescheduling or modification of a
Receivable is made by the Servicer as described in Section 3.02, and such breach
or impropriety shall not have been cured in all material respects, the Servicer
shall, as of the last day of the second Collection Period following the
Collection Period in which it discovers such breach (or, at the Servicer’s
election, the last day of the first Collection Period following the Collection
Period in which it discovers such breach) purchase from the Issuer such
Receivable and remit on the related Payment Date the Administrative Purchase
Payment to the Collection Account in the manner specified in Section 4.05. Upon
such deposit of the Administrative Purchase Payment, the Servicer shall for all
purposes of this Agreement be deemed to have released all claims for
reimbursement of Outstanding Advances made in respect of such Receivable. The
sole remedy of the Issuer, the Trustees or the Securityholders against the
Servicer with respect to a breach pursuant to Section 3.02 or 3.07 shall be to
require the Servicer to purchase the related Receivables pursuant to this
Section, except as otherwise provided in Section 6.02. Neither the Owner Trustee
nor the Indenture Trustee shall have any duty to conduct any affirmative
investigation as to the occurrence of any condition requiring the repurchase of
any Receivable pursuant to this Section.

 

Section 3.09.         Total Servicing Fee; Payment of Certain Expenses by
Servicer. As compensation for the performance of its obligations hereunder, the
Servicer shall be entitled to receive on each Payment Date the Total Servicing
Fee; provided, the Servicing Fee in respect of a Collection Period (together
with any portion of the Servicing Fee that remains unpaid from prior Payment
Dates) will be paid at the beginning of that Collection Period out of
collections of interest on the Receivables for such Collection Period. The Basic
Servicing Fee in respect of a Collection Period shall be calculated based on a
360 day year comprised of twelve 30-day months. Except to the extent otherwise
provided herein, the Servicer shall be required to pay all expenses incurred by
it in connection with its activities under this Agreement (including taxes
imposed on the Servicer and expenses incurred in connection with the preparation
of reports and fees to independent accountants).

 

Section 3.10.         Servicer’s Certificate. On or before each Determination
Date, the Servicer will deliver to the Trustees and the Administrator (which the
Administrator shall make available to each Rating Agency pursuant to Section
1.02(c) of the Administration Agreement) a servicing report containing all
information necessary to make the payments, transfers and distributions pursuant
to Sections 4.05, 4.06 and 4.07 hereof and Section 8.02(d) of the Indenture for
the related Payment Date, together with the written statements to be furnished
pursuant to Section 4.10 hereof and Section 6.06 of the Indenture (such report,
the “Servicer’s Certificate”) for that Payment Date and the related Collection
Period.  A Responsible Person of the Servicer will certify that the information
in the Servicer’s Certificate is accurate, to the best of his/her knowledge, in
all material respects.

 

 9 

 

 

Section 3.11.         Annual Statement as to Compliance; Notice of Default.

 

(a)          The Servicer shall deliver to the Trustees and the Administrator,
on or before ninety (90) days after the end of each fiscal year for which a
report on Form 10-K is required to be filed with the Commission by or on behalf
of the Issuer, commencing with the fiscal year ended March 31, 2018, an
Officer’s Certificate of the Servicer (which the Administrator shall make
available to each Rating Agency pursuant to Section 1.02(c) of the
Administration Agreement), stating that (i) a review of the activities of the
Servicer during the preceding 12-month period ended March 31 (or, if applicable,
such shorter period in the case of the first such Officer’s Certificate) and of
its performance under this Agreement has been made under such officer’s
supervision, and (ii) to the best of such officer’s knowledge, based on such
review, the Servicer has fulfilled all its obligations under this Agreement
throughout such period in all material respects, or, if there has been a default
in the fulfillment of any such obligation, specifying each such default known to
such officer and the nature and status thereof.

 

(b)          The Servicer shall deliver to the Trustees and the Administrator,
promptly after having obtained knowledge thereof, an Officer’s Certificate
(which the Administrator shall make available to each Rating Agency pursuant to
Section 1.02(c) of the Administration Agreement) specifying the nature and
status of any event which with the giving of notice or lapse of time, or both,
would become a Servicer Default.

 

Section 3.12.         Assessment of Compliance and Annual Accountants’ Report.

 

(a)          On or before ninety (90) days after the end of each fiscal year for
which a report on Form 10-K is required to be filed with the Commission by or on
behalf of the Issuer, commencing with the fiscal year ended March 31, 2018, the
Servicer shall:

 

(i)          deliver to the Issuer, the Owner Trustee and the Administrator a
report (which the Administrator shall make available to each Rating Agency
pursuant to Section 1.02(c) of the Administration Agreement) regarding the
Servicer’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year, as required under Rules 13a-18 and 15d-18
of the Exchange Act and Item 1122 of Regulation AB. Such report shall be
addressed to the Issuer and signed by an authorized officer of the Servicer, and
shall address each of the Servicing Criteria specified in Exhibit D hereto
delivered to the Issuer and the Administrator concurrently with the execution of
this Agreement;

 

(ii)         deliver to the Issuer, the Owner Trustee and the Administrator a
report of a registered public accounting firm reasonably acceptable to the
Issuer and the Administrator that attests to, and reports on, the assessment of
compliance made by the Servicer and delivered pursuant to the preceding
paragraph. Such attestation shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act;

 

(iii)        use its best efforts to cause each Subservicer and each
Subcontractor determined by the Servicer to be “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB, to deliver to the
Issuer and the Administrator an assessment of compliance and accountants’
attestation as and when provided in paragraphs (i) and (ii) of this Section;

 

 10 

 

 

(iv)        use its best efforts to cause each Subservicer and Subcontractor
determined by the Servicer to be a “servicer” within the meaning of Item
1108(a)(2)(i) through (iii) of Regulation AB, to deliver to the Issuer, the
Owner Trustee and the Administrator a statement of compliance as and when
provided in Section 3.11(a); and

 

(v)         deliver to the Issuer, the Owner Trustee and the Administrator and
any other Person that will be responsible for signing the certification (a
“Sarbanes Certification”) required by Rules 13a-14(d) and 15d-14(d) under the
Exchange Act (pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) on
behalf of an asset-backed issuer with respect to a securitization transaction a
certification in the form attached hereto as Exhibit C.

 

The Servicer acknowledges that the parties identified in clause (a)(v) above may
rely on the certification provided by the Servicer pursuant to such clause in
signing a Sarbanes Certification and filing such with the Commission. The
Administrator, acting on behalf of the Issuer, will not request delivery of a
certification under clause (a)(v) above unless the Depositor is required under
the Exchange Act to file an annual report on Form 10-K with respect to an Issuer
whose asset pool includes the Receivables.

 

(b)          Each assessment of compliance provided by a Subservicer pursuant to
Section 3.12(a)(iii) shall address each of the Servicing Criteria specified on a
certification to be delivered to the Servicer, Issuer, the Owner Trustee and the
Administrator on or prior to the date of such appointment. An assessment of
compliance provided by a Subcontractor pursuant to Section 3.12(a)(iii) need not
address any elements of the Servicing Criteria other than those specified by the
Servicer and the Issuer on the date of such appointment.

 

Section 3.13.         Access to Certain Documentation and Information Regarding
Receivables. At the request of the RPA Seller, the Servicer shall provide to the
Trustees and the Asset Representations Reviewer reasonable access to the
documentation regarding the Receivables including, but not limited to, any
information required to be provided by the Servicer pursuant to Section 2.03 of
the Receivables Purchase Agreement. The Servicer shall provide such access to
any Securityholder only in such cases where a Securityholder is required by
applicable statutes or regulations to review such documentation. In each case,
such access shall be afforded without charge but only upon reasonable request
and during normal business hours at the respective offices of the Servicer.
Nothing in this Section shall derogate from the obligation of the Servicer to
observe any applicable law prohibiting disclosure of information regarding the
Obligors, and the failure of the Servicer to provide access as provided in this
Section as a result of such obligation shall not constitute a breach of this
Section.

 

Section 3.14.         [Reserved].

 

 11 

 

 

Section 3.15.         Reports to Securityholders and Rating Agencies.

 

(a)          At the expense of the Issuer, the Indenture Trustee shall provide
to any Note Owner, and the Owner Trustee shall provide to any Certificateholder,
who so requests in writing a copy of (i) any Servicer’s Certificate, (ii) any
annual statement as to compliance described in Section 3.1l(a), (iii) any
assessment of compliance and annual accountants’ report described in Section
3.12, (iv) any statement to Securityholders pursuant to Section 4.10, (v) the
Trust Agreement, (vi) the Indenture or (vii) this Agreement (without Exhibits).
In addition, such statements may be posted by the Indenture Trustee on its
website at http://www.usbank.com/abs. The Indenture Trustee or the Owner
Trustee, as applicable, may require such Securityholder or Note Owner to pay a
reasonable sum to cover the cost of the Trustee’s complying with such request.

 

(b)          The Servicer shall forward to the Administrator a copy of each (i)
Servicer’s Certificate, (ii) annual statement as to compliance described in
Section 3.11(a), (iii) Officer’s Certificate of the Servicer described in
Section 3.11(b), (iv) any assessment of compliance and annual accountants’
report pursuant to Section 3.12, (v) statement to Securityholders pursuant to
Section 4.10 and (vi) other report it may receive pursuant to this Agreement,
the Trust Agreement or the Indenture; and in the case of each of (i) through
(vi), the Administrator shall make a copy available to each Rating Agency in
accordance with Section 1.02(c) of the Administration Agreement.

 

Section 3.16.         Appointment of Subservicer or Subcontractor.

 

(a)          The Servicer may at any time appoint a subservicer to perform all
or any portion of its obligations as Servicer hereunder if the Administrator and
the Indenture Trustee has received ten (10) days prior written notice of the
Servicer’s intention to do so and such appointment has satisfied the Rating
Agency Condition; provided, however, that the Servicer shall remain obligated
and be liable to the Issuer, the Owner Trustee, the Delaware Trustee, the
Indenture Trustee, the Certificateholders and the Noteholders for the servicing
and administering of the Receivables in accordance with the provisions hereof
without diminution of such obligation and liability by virtue of the appointment
of such subservicer and to the same extent and under the same terms and
conditions as if the Servicer alone were servicing and administering the
Receivables. The fees and expenses of the subservicer shall be as agreed between
the Servicer and its subservicer from time to time, and none of the Issuer, the
Owner Trustee, the Delaware Trustee, the Indenture Trustee, the
Certificateholders or the Noteholders shall have any responsibility therefor.

 

(b)          The Servicer shall cause any Subservicer used by the Servicer (or
by any Subservicer) for the benefit of the Issuer to comply with the reporting
and compliance provisions of this Agreement to the same extent as if such
Subservicer were the Servicer, and to provide the information required with
respect to such Subservicer as is required to file all required reports with the
Commission. The Servicer shall be responsible for obtaining from each
Subservicer and delivering to the Issuer and the Administrator any servicer
compliance statement required to be delivered by such Subservicer under Section
3.11, any assessment of compliance and attestation required to be delivered by
such Subservicer under Section 3.12 and any certification required to be
delivered to the Person that will be responsible for signing the Sarbanes
Certification under Section 3.12(a)(iv) as and when required to be delivered.

 

 12 

 

 

(c)          The Servicer shall promptly upon request provide to the Issuer or
the Administrator, acting on behalf of the Issuer, a written description (in
form and substance satisfactory to the Issuer and the Administrator) of the role
and function of each Subcontractor utilized by the Servicer or any Subservicer,
specifying (i) the identity of each such Subcontractor, (ii) which, if any, of
such Subcontractors are “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB, and (iii) which, if any, elements of the
Servicing Criteria will be addressed in assessments of compliance provided by
each Subcontractor identified pursuant to clause (ii) of this paragraph.

 

As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Servicer shall cause any such Subcontractor used by the
Servicer (or by any Subservicer) for the benefit of the Issuer and the Depositor
to comply with the reporting and compliance provisions of Section 3.12(a) of
this Agreement to the same extent as if such Subcontractor were the Servicer.
The Servicer shall be responsible for obtaining from each Subcontractor and
delivering to the Issuer and the Administrator any assessment of compliance and
attestation required to be delivered by such Subcontractor, in each case as and
when required to be delivered.

 

Section 3.17.         Information to be Provided by the Servicer.

 

(a)          At the request of the Administrator, acting on behalf of the
Issuer, for the purpose of satisfying its reporting obligation under the
Exchange Act with respect to any class of asset-backed securities, the Servicer
shall (or shall cause each Subservicer to) (i) notify the Issuer and the
Administrator in writing of any material litigation or governmental proceedings
pending against the Servicer or any Subservicer and (ii) provide to the Issuer
and the Administrator a description of such proceedings.

 

(b)          As a condition to the succession to the Servicer or any Subservicer
as servicer or subservicer under this Agreement by any Person (i) into which the
Servicer or such Subservicer may be merged or consolidated, or (ii) which may be
appointed as a successor to the Servicer or any Subservicer, the Servicer shall
provide to the Issuer, the Administrator and the Depositor, at least ten (10)
Business Days prior to the effective date of such succession or appointment, (x)
written notice to the Issuer and the Administrator of such succession or
appointment and (y) in writing and in form and substance reasonably satisfactory
to the Issuer and the Administrator, all information reasonably requested by the
Issuer or the Administrator, acting on behalf of the Issuer, in order to comply
with its reporting obligation under Item 6.02 of Form 8-K with respect to any
class of asset-backed securities.

 

(c)          In addition to such information as the Servicer, as servicer, is
obligated to provide pursuant to other provisions of this Agreement, if so
requested by the Issuer or the Administrator, acting on behalf of the Issuer,
the Servicer shall provide such information regarding the performance or
servicing of the Receivables as is reasonably required to facilitate preparation
of distribution reports in accordance with Item 1121 of Regulation AB. Such
information shall be provided concurrently with the monthly reports otherwise
required to be delivered by the Servicer under this Agreement, commencing with
the first such report due not less than ten (10) Business Days following such
request.

 

 13 

 

 

Section 3.18.         Remedies.

 

(a)          The Servicer shall be liable to the Issuer, the Administrator and
the Depositor for any monetary damages incurred as a result of the failure by
the Servicer, any Subservicer or any Subcontractor to deliver any information,
report, certification, attestation, accountants’ letter or other material when
and as required under this Article III, including any failure by the Servicer to
identify any Subcontractor “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB, and shall reimburse the applicable party
for all costs reasonably incurred by each such party in order to obtain the
information, report, certification, accountants’ letter or other material not
delivered as required by the Servicer, any Subservicer, or any Subcontractor.

 

(b)          The Seller shall promptly reimburse the Issuer and the
Administrator for all reasonable expenses incurred by the Issuer or
Administrator as such are incurred, in connection with the termination of the
Servicer as servicer and the transfer of servicing of the Receivables to a
Successor Servicer. The provisions of this paragraph shall not limit whatever
rights the Issuer or Administrator may have under other provisions of this
Agreement or otherwise, whether in equity or at law, such as an action for
damages, specific performance or injunctive relief.

 

ARTICLE Four

 

DISTRIBUTIONS; RESERVE FUND;

STATEMENTS TO SECURITYHOLDERS

 

Section 4.01.         Establishment of Accounts.

 

(a)          The Servicer shall establish and maintain an Eligible Account with
the Securities Intermediary in the name of the Indenture Trustee for the benefit
of (i) the Securityholders (the “Collection Account”), (ii) the Noteholders (the
“Note Distribution Account”), (iii) the Securityholders (the “Reserve Fund”) and
(iv) the Securityholders (the “Yield Supplement Account”), in each case, bearing
a designation clearly indicating that the funds deposited therein are held for
the benefit of the related Securityholders. Except as otherwise provided in this
Agreement, in the event that the Indenture Trustee is no longer an Eligible
Institution, the Servicer shall, with the assistance of the Indenture Trustee as
necessary, cause the Accounts to be moved to an Eligible Institution.

 

(b)          To the extent permitted by applicable laws, rules and regulations,
all amounts held in the Collection Account, the Reserve Fund and the Yield
Supplement Account shall be either invested by the Securities Intermediary in
Eligible Investments selected in writing by the Servicer or maintained in cash.
No amounts held in the Note Distribution Account will be invested. Earnings on
investment of funds in the Collection Account (net of losses and investment
expenses) shall be paid to the Servicer as part of the Supplemental Servicing
Fee and any losses and investment expenses shall be charged against the funds on
deposit in the related Account.

 

 14 

 

 

(i)          Except as otherwise provided in Section 4.01(b), the Indenture
Trustee shall possess all right, title and interest in all funds on deposit from
time to time in the Accounts and in all proceeds thereof (including all income
thereon) and all such funds, investments, proceeds and income shall be part of
the Owner Trust Estate. The Accounts shall be under the sole dominion and
control of the Indenture Trustee for the benefit of the Noteholders or the
Securityholders, as the case may be.

 

(ii)         Notwithstanding anything else contained herein, the Servicer agrees
that the Reserve Fund, the Yield Supplement Account and the Collection Account
will be established only with an Eligible Institution which agrees substantially
as follows: (A) it will comply with Entitlement Orders related to such account
issued by the Indenture Trustee without further consent by the Servicer or
Issuer; (B) until termination of this Agreement, it will not enter into any
other agreement related to such account pursuant to which it agrees to comply
with Entitlement Orders of any Person other than the Indenture Trustee; (C) all
Account Property delivered or credited to it in connection with such account and
all proceeds thereof will be promptly credited to such account; (D) it will
treat all Account Property as Financial Assets; and (E) all Account Property
will be physically delivered (accompanied by any required endorsements) to, or
credited to an account in the name of, the Eligible Institution maintaining the
related Account in accordance with such Eligible Institution’s customary
procedures such that such Eligible Institution establishes a Security
Entitlement in favor of the Indenture Trustee with respect thereto over which
the Indenture Trustee (or such other Eligible Institution) has Control.

 

(iii)        The Servicer shall have the power, revocable by the Indenture
Trustee or by the Owner Trustee with the consent of the Indenture Trustee, to
instruct the Indenture Trustee to make withdrawals and payments from the
Accounts for the purpose of permitting the Servicer or the Owner Trustee to
carry out its respective duties hereunder or under the Trust Agreement or
permitting the Indenture Trustee to carry out its duties under the Indenture.

 

Section 4.02.         Collections.

 

(a)          The Servicer shall remit daily to the Collection Account all
payments received from or on behalf of the Obligors on or in respect of the
Receivables and all Net Liquidation Proceeds within two (2) Business Days after
receipt thereof, in each case, minus (i) an amount equal to amounts previously
deposited by the Servicer in the Collection Account but later determined by the
Servicer in its reasonable opinion to have resulted from mistaken deposits or
postings, which amounts have not been previously reimbursed to the Servicer, and
(ii) any prepayment charge and other administrative fees and expenses or similar
charges which shall be retained by the Servicer and Supplemental Servicing Fees;
provided, that any payments received in respect of an Obligor that are not
immediately identifiable as such, shall not be deemed “received” until such time
as the Obligor is identified and the payment is allocated as such, in accordance
with the Servicer’s customary servicing practices.

 

 15 

 

 

(b)          Notwithstanding the provisions of clause (a) above and subject to
and upon compliance with the terms and conditions set forth in this clause (b),
the Servicer may be permitted to make remittances of collections on a less
frequent basis than that specified in clause (a) above for so long as such terms
and conditions are fulfilled. Accordingly, the Servicer will be permitted to
remit collections referred to in clause (a) above to the Collection Account in
immediately available funds on each Deposit Date for so long as (i) (A) the
Servicer shall be AHFC, (B) no Servicer Default or Event of Default shall have
occurred and be continuing and not have been waived in accordance with the Basic
Documents, and (C) (x) the Required Servicer Rating is satisfied, or (y) if the
Required Servicer Rating is not satisfied, the Servicer shall have provided the
Trustees written confirmation from each Rating Agency that the proposed
alternative collections remittance schedule will not result in the reduction of
withdrawal of the rating then assigned to any Class of Notes. The Indenture
Trustee shall not be deemed to have knowledge of any event or circumstance under
clause (i)(B) above that would require daily remittance by the Servicer to the
Collection Account unless a Responsible Officer has received notice of such
event or circumstance from the Seller or the Servicer in an Officer’s
Certificate, from Securityholders as provided in Section 7.01. Notwithstanding
the foregoing, immediately following (x) non-compliance with any of clause (A),
(B) or (C) above, or (y) the occurrence of an event specified in Section 7.01(c)
(notwithstanding any period of grace contained in such clause), the Servicer
shall remit all collections referred to in clause (a) above to the Collection
Account on a daily basis within two (2) Business Days of receipt thereof in
accordance with clause (a) above. For purposes of this Article the phrase
“payments made on behalf of Obligors” shall mean payments made by Persons other
than the Seller or the Servicer.

 

Section 4.03.         Application of Collections. On each Payment Date, all
collections for the related Collection Period shall be applied by the Servicer
as follows:

 

(a)          With respect to each Receivable (other than an Administrative
Receivable or a Warranty Receivable), payments made by or on behalf of the
Obligor which are not Supplemental Servicing Fees shall be applied first to
reimburse the Servicer for Outstanding Advances made with respect to such
Receivable (each such payment, an “Overdue Payment”). Next, the amount of any
payment in excess of Supplemental Servicing Fees and Outstanding Advances with
respect to such Receivable shall be applied to the Scheduled Payment with
respect to such Receivable. The amount of such payment remaining after the
applications described in the two preceding sentences shall be applied to prepay
the principal balance of such Receivable.

 

(b)          With respect to each Administrative Receivable and Warranty
Receivable, payments made by or on behalf of the Obligor shall be applied in the
same manner. A Warranty Purchase Payment shall be applied to reduce Outstanding
Advances and such Warranty Purchase Payment or an Administrative Purchase
Payment, as applicable, shall then be applied to the Scheduled Payment, in each
case to the extent that the payments by the Obligor shall be insufficient, and
then to prepay the unpaid principal balance of such Receivable in full.

 

 16 

 

 

Section 4.04.         Advances.

 

(a)          As of the close of business on the last day of a Collection Period,
if the payments during such Collection Period by or on behalf of the Obligor on
or in respect of a Receivable (other than an Administrative Receivable or a
Warranty Receivable) after application under Section 4.03(a) shall be less than
the Scheduled Payment, whether as a result of any extension granted to the
Obligor or otherwise, then the Servicer may, at its option, advance to the Trust
an amount equal to the product of the principal balance of such Receivable as of
the first day of such Collection Period and one-twelfth of its APR minus the
amount of interest actually received on such Receivable during such Collection
Period (each, an “Advance”). If the calculation above results in a negative
number, an amount equal to such negative amount shall be paid to the Servicer in
reimbursement of any Outstanding Advances in respect of such Receivables. In
addition, in the event that a Receivable becomes a Liquidated Receivable, the
amount of accrued and unpaid interest thereon (but not including interest for
the current Collection Period) shall, up to the amount of Outstanding Advances
in respect of such Receivables in respect thereof, be withdrawn from the
Collection Account and paid to the Servicer in reimbursement of such Outstanding
Advances. No Advances will be made with respect to the Principal Balance of
Receivables or with respect to Defaulted Receivables. Notwithstanding the
foregoing, the Servicer shall not be required to make any Advance. On each
Deposit Date, the Servicer will deposit into the Collection Account an amount
equal to all Advances to be made, at its option, in respect of the related
Collection Period.

 

(b)          The Servicer shall be entitled to reimbursement for Outstanding
Advances, without interest, with respect to a Receivable from the following
sources with respect to such Receivable: (i) subsequent payments made by or on
behalf of the related Obligor, (ii) Liquidation Proceeds, (iii) the
Administrative Purchase Payment and (iv) the Warranty Purchase Payment.

 

(c)          To the extent that during any Collection Period any funds described
above in Section 4.04(b) with respect to a Receivable as to which the Servicer
previously has made an unreimbursed Advance are received by the Issuer or the
Servicer, and the Servicer determines that any Outstanding Advances (other than
in respect of an interest shortfall due to an Excess Payment) with respect to
such Receivable are unlikely to be recovered from payments made on or with
respect to such Receivable (each, a “Nonrecoverable Advance”), then, on the
related Payment Date, upon the Trustees’ receipt of the Servicer’s Certificate
for such Nonrecoverable Advance, the Indenture Trustee shall promptly remit to
the Servicer from the Collection Account, (i) from Available Interest an amount
equal to the portion of such Nonrecoverable Advance allocable to interest and
(ii) from Available Principal an amount equal to the portion of such
Nonrecoverable Advance allocable to principal, in each case without interest, in
accordance with Section 4.06(c)(i). In lieu of causing the Indenture Trustee to
remit any such amounts or the amounts described in clauses (i) through (iv) in
Section 4.04(b), the Servicer may deduct such amounts from deposits otherwise to
be made into the Collection Account in accordance with Section 4.09.

 

Section 4.05.         Additional Deposits.

 

(a)          The following additional deposits shall be made to the Collection
Account one (1) day prior to each Payment Date: (i) the RPA Seller shall remit
the aggregate Warranty Purchase Payments with respect to Warranty Receivables
pursuant to Section 2.04 and (ii) the Servicer shall remit (A) any extension fee
charged in connection with the extension of a Receivable pursuant to Section
3.02, (B) the aggregate Advances pursuant to Section 4.04(a), (C) the aggregate
Administrative Purchase Payments with respect to Administrative Receivables
pursuant to Section 3.08, and (D) the amount required upon the optional purchase
of all Receivables by the Servicer or any successor to the Servicer pursuant to
Section 8.01.

 

(b)          [Reserved]

 

 17 

 

 

(c)          All deposits required to be made in respect of a Collection Period
pursuant to this Section by the Seller or the Servicer, as the case may be, may
be made in the form of a single deposit and shall be made in immediately
available funds, on the related Deposit Date.

 

Section 4.06.         Distributions.

 

(a)          On each Deposit Date, the Indenture Trustee shall cause to be made
(or request the Servicer to make, as applicable) the transfer and distribution
in immediately available funds, from the Yield Supplement Account to the
Collection Account, an amount equal to the Yield Supplement Withdrawal Amount,
if any, for such Payment Date.

 

(b)          On each Determination Date, the Servicer shall (i) calculate all
amounts required to be deposited in the Note Distribution Account and the
Certificate Distribution Account and (ii) make all distributions on the related
Payment Date.

 

(c)          On each Payment Date, the Servicer shall instruct the Indenture
Trustee in writing (based on the information contained in the Servicer’s
Certificate delivered on the related Determination Date pursuant to Section
3.10) to make the following deposits and distributions for receipt by the
Servicer or deposit in the applicable account, to the extent of the Available
Amount, in the following order of priority:

 

(i)          to the Servicer, Nonrecoverable Advances;

 

(ii)         to the Servicer, the Total Servicing Fee (including any unpaid
Total Servicing Fees from one or more prior Collection Periods);

 

(iii)        on a pro rata basis, to the Indenture Trustee, the Delaware Trustee
and the Owner Trustee, any accrued and unpaid Trust Fees and Expenses, in each
case to the extent such fees and expenses have not been previously paid by the
Sponsor, until the Notes have been paid in full, the annual amount paid to the
Trustees out of the Available Amount allocation as described in this clause
(iii) shall not exceed $100,000 while notes remain outstanding, so long as an
Event of Default has not occurred;

 

(iv)        to the Asset Representations Reviewer, any accrued and unpaid Asset
Representations Reviewer Fees and Expenses, in each case to the extent such fees
and expenses have not been previously paid by the Sponsor, in its capacity as
Administrator, until the Notes have been paid in full, the annual amount paid to
the Asset Representations Reviewer out of the Available Amount allocation as
described in this clause (iv) shall not exceed $150,000 while notes remain
outstanding, so long as an Event of Default has not occurred;

 

(v)         on a pro rata basis, to the Note Distribution Account, the Note
Interest Distributable Amount to be distributed to the holders of the Notes at
their respective Interest Rates;

 

(vi)        to the Note Distribution Account, the Note Principal Distributable
Amount;

 

 18 

 

 

(vii)       to the Certificate Distribution Account, the Certificate Interest
Distributable Amount to be distributed to Certificateholders;

 

(viii)      after the Notes have been paid in full, to the Certificate
Distribution Account, the Certificate Principal Distributable Amount;

 

(ix)         to the Reserve Fund, the amount, if any, necessary to reinstate the
balance in the Reserve Fund up to the Specified Reserve Fund Balance;

 

(x)          on a pro rata basis, to the Indenture Trustee, the Delaware Trustee
and the Owner Trustee, any accrued and unpaid Trust Fees and Expenses remaining
after application of the payments described in clause (iii) above;

 

(xi)         to the Asset Representations Reviewer, any accrued and unpaid Asset
Representations Reviewer Fees and Expenses remaining after application of the
payments described in clause (iv) above; and

 

(xii)        to the Depositor, any Available Amount remaining (after giving
effect to the reduction in the Available Amount described in clauses (i) through
(xi) above.

 

Notwithstanding that the Notes have been paid in full, the Indenture Trustee
shall continue to maintain the Collection Account hereunder until the Pool
Balance has been reduced to zero.

 

Section 4.07.         Reserve Fund.

 

(a)          On the Closing Date, the Seller will deposit the Reserve Fund
Initial Deposit into the Reserve Fund from the net proceeds of the sale of the
Notes. The Reserve Fund shall be the property of the Issuer subject to the
rights of the Indenture Trustee in the Reserve Fund Property.

 

(b)          In the event that the Note Distributable Amount exceeds the sum of
the amounts deposited into the Note Distribution Account pursuant to Sections
4.06(c)(v) and (vi) on each Payment Date (or, if the Reserve Fund is not
maintained by the Indenture Trustee, on the related Deposit Date), the Indenture
Trustee (based on information contained in the Servicer’s Certificate delivered
on the related Determination Date pursuant to Section 3.10) shall cause an
amount equal to the lesser of (A) the amount on deposit in the Reserve Fund and
(B) the amount by which the Note Distributable Amount exceeds the sum of the
amounts in the Note Distribution Account, to be deposited from the Reserve
Account into the Note Distribution Account in immediately available funds in the
amounts set forth in the Servicer’s Certificate for such Payment Date; provided
that such amount shall be applied first, to the payment of interest due on the
Notes to the extent, if any, that the amount deposited pursuant to Section
4.06(c)(v) is not sufficient to cover such payment of interest and, second, to
the payment of principal of the Notes.

 

 19 

 

 

(c)          In the event that the Certificate Distributable Amount exceeds the
sum of the amounts deposited into the Certificate Distribution Account pursuant
to Sections 4.06(c)(vii) and (viii) on each Payment Date (or, if the Reserve
Fund is not maintained by the Indenture Trustee, on the related Deposit Date),
the Indenture Trustee shall cause an amount equal to the lesser of (A) the
amount on deposit in the Reserve Fund and (B) the amount by which the
Certificate Distributable Amount exceeds the sum of the amounts in the
Certificate Distribution Account, to be deposited into the Certificate
Distribution Account in immediately available funds in the amounts set forth in
the Servicer’s Certificate for such Payment Date; provided that such amount
shall be applied first, to the payment of interest due on the Certificates to
the extent, if any, that the amount deposited pursuant to Section 4.06(c)(vii)
is not sufficient to cover such payment of interest and, second, to the payment
of principal of the Certificates.

 

(d)          On each Payment Date (or, if the Reserve Fund is not maintained by
the Indenture Trustee, on the related Deposit Date), all interest and other
income (net of losses and investment expenses) on funds on deposit in the
Reserve Fund shall upon the written direction of the Servicer, be paid to the
Seller to the extent that the funds therein exceed the Specified Reserve Fund
Balance. Upon any distribution to the Seller of amounts in excess of the
Specified Reserve Fund Balance, the Noteholders will not have any rights in, or
claims to, such amounts.

 

Section 4.08.         Yield Supplement Account. On the Closing Date, the Seller
will deposit the Yield Supplement Account Deposit to the Yield Supplement
Account from the net proceeds of the sale of the Notes. The Yield Supplement
Account shall be the property of the Issuer subject to the rights of the
Indenture Trustee for the benefit of the Securityholders.

 

Section 4.09.         Net Deposits. For so long as AHFC shall be the Servicer,
the Servicer and the Indenture Trustee may make any remittances pursuant to this
Article net of amounts to be distributed by the applicable recipient to such
remitting party. Nonetheless, each such party shall account in writing for all
of the above described remittances and distributions as if the amounts were
deposited and/or transferred separately.

 

Section 4.10.         Statements to Securityholders.

 

(a)          On each Payment Date, the Servicer shall provide to the Owner
Trustee to furnish to each Certificateholder of record and to the Indenture
Trustee to make available to each Noteholder of record (by posting on its
website at http://www.usbank.com/abs) the Servicer’s Certificate furnished
pursuant to Section 3.10 hereof.

 

(b)          Within the prescribed period of time for tax reporting purposes
after the end of each calendar year during the term of the Issuer, but not later
than the latest date permitted by law, the related Trustee shall, upon written
request, mail to each Person who at any time during such calendar year shall
have been a Securityholder, a statement, prepared by the Servicer, containing
certain information for such calendar year or, in the event such Person shall
have been a Securityholder during a portion of such calendar year, for the
applicable portion of such year, for the purposes of such Securityholder’s
preparation of federal income tax returns. In addition, the Servicer shall
furnish to the Trustees for distribution to such Person at such time any other
information necessary under applicable law for the preparation of such income
tax returns.

 

 20 

 

 

ARTICLE Five

 

THE SELLER

 

Section 5.01.         Representations of Seller. The Seller makes the following
representations on which the Issuer is deemed to have relied in acquiring the
Receivables. The representations speak as of the execution and delivery of this
Agreement, and shall survive the sale of the Receivables to the Issuer and the
pledge thereof to the Indenture Trustee pursuant to the Indenture.

 

(a)          Organization and Good Standing. The Seller has been duly organized
and is validly existing as a limited liability company in good standing under
the laws of the State of Delaware, and had at all relevant times, and has,
power, authority and legal right to acquire, own and sell the Receivables and to
perform its obligations under and consummate the transactions contemplated by
the Basic Documents.

 

(b)          Due Qualification. The Seller is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in each jurisdiction in which such
qualification, license or approval is necessary for the performance of its
obligations under and consummation of the transactions contemplated by the Basic
Documents.

 

(c)          Power and Authority. The Seller has the power and authority to
execute and deliver this Agreement and to carry out its terms, the Seller has
full power and authority to sell and assign the property to be sold and assigned
to and deposited with the Issuer and has duly authorized such sale and
assignment by all necessary corporate action; and the execution, delivery and
performance of this Agreement has been duly authorized by the Seller by all
necessary corporate action.

 

(d)          Valid Sale; Binding Obligation. This Agreement evidences a valid
sale, transfer and assignment of the Receivables, enforceable against creditors
of and purchasers from the Seller, and constitutes a legal, valid and binding
obligation of the Seller enforceable in accordance with its terms, except as
enforceability may be subject to or limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights in general and by general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law.

 

(e)          No Violation. The execution, delivery and performance by the Seller
of this Agreement and the consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms of this Agreement does not conflict
with, result in any breach of any of the terms and provisions of, nor constitute
(with or without notice or lapse of time) a default under, the certificate of
formation or limited liability company agreement of the Seller, or conflict with
or violate any of the material terms or provisions of, or constitute (with or
without notice or lapse of time) a default under, any indenture, agreement or
other instrument to which the Seller is a party or by which it shall be bound;
nor result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement or other instrument
(other than this Agreement); nor, to the Seller’s knowledge, violate any law or
any order, rule or regulation applicable to the Seller of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Seller or its properties, which
breach, default, conflict, lien or violation would have a material adverse
effect on the earnings, business affairs or business prospects of the Seller.

 

 21 

 

 

(f)          No Proceedings. There are no proceedings or investigations pending
or, to the Seller’s knowledge, threatened, before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Seller or its properties: (i) asserting the invalidity of this
Agreement or any other Basic Document, (ii) seeking to prevent the issuance of
the Securities or the consummation of any of the transactions contemplated by
the Basic Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by the Seller of its obligations
under, or the validity or enforceability of, the Basic Documents or the
Securities or (iv) relating to the Seller and which might adversely affect the
federal income tax attributes of the Securities.

 

Section 5.02.         Liability of Seller; Indemnities. The Seller shall be
liable in accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Agreement, which obligations shall include
the following:

 

(a)          The Seller shall indemnify, defend and hold harmless the Issuer,
the Trustees and the Servicer and any of the officers, directors, employees and
agents of the Issuer, the Owner Trustee, the Delaware Trustee and the Indenture
Trustee from and against (i) any taxes that may at any time be asserted against
any such Person with respect to the transactions contemplated herein and in the
other Basic Documents, including any sales, gross receipts, general corporation,
tangible personal property, privilege or license taxes (but, in the case of the
Issuer, not including any taxes asserted with respect to, and as of the date of,
the sale of the Receivables to the Issuer or the issuance and original sale of
the Securities, or asserted with respect to ownership of the Receivables, or
federal or other income taxes arising out of distributions on the Securities)
and costs and expenses in defending against the same, (ii) any loss, liability
or expense (including any reasonable legal fees and expenses incurred by the
Trustees in connection with the enforcement of any indemnification or other
obligation of the Issuer) incurred by reason of (x) the Seller’s willful
misfeasance, bad faith or negligence in the performance of its duties under this
Agreement, or by reason of reckless disregard of its obligations and duties
under this Agreement and (y) the Seller’s or the Issuer’s violation of federal
or state securities laws in connection with the offering and sale of the
Securities.

 

(b)          The Seller shall indemnify, defend and hold harmless the Trustees
and their respective officers, directors, employees and agents from and against
all costs, expenses, losses, claims, damages and liabilities (including any
reasonable legal fees and expenses incurred by the Trustees in connection with
the enforcement of any indemnification or other obligation of the Issuer)
arising out of or incurred in connection with the acceptance or performance of
the trusts and duties herein and contained in the Trust Agreement, in the case
of the Owner Trustee and the Delaware Trustee, and contained in the Indenture,
in the case of the Indenture Trustee, except to the extent that such cost,
expense, loss, claim, damage or liability: (i) in the case of the Owner Trustee
or the Delaware Trustee, shall be due to the willful misfeasance, bad faith or
gross negligence (except for errors in judgment) of the Owner Trustee or the
Delaware Trustee or shall arise from the breach by the Owner Trustee or the
Delaware Trustee of any of its representations or warranties set forth in
Section 7.03 of the Trust Agreement or (ii) in the case of the Indenture
Trustee, shall be due to the willful misfeasance, bad faith or negligence of the
Indenture Trustee or shall arise from the breach by the Indenture Trustee of any
of its representations or warranties set forth in Section 6.13 of the Indenture.

 

 22 

 

 

(c)          The Seller shall pay any and all taxes levied or assessed upon all
or any part of the Owner Trust Estate.

 

Indemnification under this Section shall survive the resignation or removal of
the Owner Trustee, the Delaware Trustee or the Indenture Trustee, as the case
may be, and the termination of this Agreement and shall include reasonable fees
and expenses of counsel and expenses of litigation. If the Seller shall have
made any indemnity payments pursuant to this Section and the Person to or on
behalf of whom such payments are made thereafter shall collect any of such
amounts from others, such Person shall promptly repay such amounts to the
Seller, without interest.

 

Section 5.03.         Merger, Consolidation or Assumption of the Obligations of
Seller; Certain Limitations. Any Person (i) into which the Seller may be merged
or consolidated, (ii) which may result from any merger, conversion or
consolidation to which the Seller shall be a party or (iii) which may succeed to
all or substantially all of the business of the Seller, which Person in any of
the foregoing cases executes an agreement of assumption to perform every
obligation of the Seller under this Agreement, shall be the successor to the
Seller under this Agreement without the execution or filing of any document or
any further act on the part of any of the parties to this Agreement, except that
if the Seller in any of the foregoing cases is not the surviving entity, then
the surviving entity shall execute an agreement of assumption to perform every
obligation of the Seller hereunder. The Seller shall satisfy the Rating Agency
Condition with respect to any merger, consolidation or succession pursuant to
this Section.

 

Section 5.04.         Limitation on Liability of Seller and Others. The Seller
and any director, officer, employee or agent of the Seller may rely in good
faith on the advice of counsel or on any document of any kind, prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder. The Seller shall not be under any obligation to appear in, prosecute
or defend any legal action that shall not be incidental to its obligations under
this Agreement, and that in its opinion may involve it in any expense or
liability.

 

Section 5.05.         Seller May Own Notes. The Seller and any Affiliate thereof
may in its individual or any other capacity become the owner or pledgee of Notes
with the same rights as it would have if it were not the Seller or an Affiliate
thereof, except as expressly provided herein or in any other Basic Document.

 

ARTICLE Six

 

THE SERVICER

 

Section 6.01.         Representations of Servicer. The Servicer makes the
following representations on which the Issuer is deemed to have relied in
acquiring the Receivables. The representations speak as of the execution and
delivery of this Agreement and as of the Closing Date, and shall survive the
sale of the Receivables to the Issuer and the pledge thereof to the Indenture
Trustee pursuant to the Indenture:

 

 23 

 

 

(a)          Organization and Good Standing. The Servicer has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of California, and had at all relevant times, and has, power,
authority and legal right to acquire, own, sell and service the Receivables and
to hold the Receivable Files as custodian on behalf of the Issuer and to perform
its obligations under and consummate the transactions contemplated by the Basic
Documents.

 

(b)          Due Qualification. The Servicer is duly qualified to do business as
a foreign corporation in good standing, and has obtained all necessary licenses
and approvals in each jurisdiction in which such qualification, license or
approval is necessary for the performance of its obligations under and
consummation of the transactions contemplated by the Basic Documents.

 

(c)          Power and Authority. The Servicer has the power and authority to
execute and deliver this Agreement and to carry out its terms; and the
execution, delivery and performance of this Agreement has been duly authorized
by the Servicer by all necessary corporate action.

 

(d)          Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of the Servicer enforceable in accordance with its terms,
except as enforceability may be subject to or limited by bankruptcy, insolvency,
reorganization, moratorium, liquidation or other similar laws affecting the
enforcement of creditors’ rights in general and by general principles of equity,
regardless of whether such enforceability shall be considered in a proceeding in
equity or in law.

 

(e)          No Violation. The execution, delivery and performance by the
Servicer of this Agreement and the execution, delivery and performance by the
Seller of this Agreement and the consummation of the transactions contemplated
by this Agreement and the fulfillment of the terms of this Agreement shall not
conflict with, result in any breach of any of the terms and provisions of, nor
constitute (with or without notice or lapse of time) a default under, the
articles of incorporation or bylaws of the Servicer, or conflict with or breach
any of the material terms or provisions of, or constitute (with or without
notice or lapse of time) a default under, any indenture, agreement or other
instrument to which the Servicer is a party or by which it shall be bound; nor
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement or other instrument
(other than this Agreement); nor violate any law or, to the Servicer’s
knowledge, any order, rule or regulation applicable to the Servicer of any court
or of any federal or state regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Servicer or its
properties, which breach, default, conflict, Lien or violation would have a
material adverse effect on the earnings, business affairs or business prospects
of the Servicer.

 

 24 

 

 

(f)          No Proceedings. There are no proceedings or investigations pending,
or to the Servicer’s best knowledge, threatened, before any court, regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Servicer or its properties: (i) asserting the invalidity
of this Agreement or any other Basic Document, (ii) seeking to prevent the
issuance of the Securities or the consummation of any of the transactions
contemplated by the Basic Documents, (iii) seeking any determination or ruling
that might materially and adversely affect the performance by the Servicer of
its obligations under, or the validity or enforceability of, the Basic Documents
or the Securities or (iv) relating to the Servicer and which might adversely
affect the federal income tax attributes of the Securities.

 

(g)          Existence. The Servicer is qualified to do business in each
jurisdiction in which such qualification is necessary to protect the validity
and enforceability of the Indenture, the Notes, the Collateral (including any
security interests therein) and each other instrument or agreement included in
the Owner Trust Estate, including all required licenses, in connection with this
Agreement and the other Basic Documents and the transactions contemplated hereby
and thereby.

 

Section 6.02.         Indemnities of Servicer.

 

(a)          The Servicer shall be liable in accordance herewith only to the
extent of the obligations specifically undertaken by the Servicer under this
Agreement. In this regard, the Servicer shall indemnify, defend and hold
harmless the Issuer, the Trustees, the Securityholders and the Seller and any of
the officers, directors, employees and agents of the Issuer, the Owner Trustee,
the Delaware Trustee and the Indenture Trustee (each, an “Indemnified Party”)
from and against any and all costs, expenses, losses, damages, claims and
liabilities (including any reasonable legal fees and expenses incurred by an
Indemnified Party in connection with the enforcement of any indemnification or
other obligation of the Servicer) (i) arising out of or resulting from the use,
ownership or operation by the Servicer or any Affiliate thereof of a Financed
Vehicle, and (ii) to the extent that such cost, expense, loss, claim, damage or
liability arose out of or was imposed upon any such Person through the
negligence, willful misfeasance or bad faith of the Servicer in the performance
of its duties under this Agreement or by reason of reckless disregard of its
obligations and duties under this Agreement.

 

For purposes of this Section, in the event of the termination of the rights and
obligations of AHFC (or any successor thereto pursuant to Section 6.03) as
Servicer pursuant to Section 7.01, or a resignation by such Servicer pursuant to
this Agreement, such Servicer shall be deemed to be the Servicer pending
appointment of a Successor Servicer (other than the Indenture Trustee) pursuant
to Section 7.02. For the avoidance of doubt, AHFC shall not be liable for any
claims described in the first sentence of this Section which relate to a date or
period on or after the date on which AHFC is terminated or removed as the
Servicer or which are cause by a successor servicer.

 

(b)          Indemnification under this Section shall survive the resignation or
removal of the Owner Trustee, the Delaware Trustee or the Indenture Trustee, as
the case may be, or the termination of this Agreement and shall include
reasonable fees and expenses of counsel and expenses of litigation. If the
Servicer shall have made any indemnity payments pursuant to this Section and the
Person to or on behalf of whom such payments are made thereafter collects any of
such amounts from others, such Person shall promptly repay such amounts to the
Servicer, without interest.

 

 25 

 

 

Section 6.03.         Merger, Consolidation or Assumption of the Obligations of
Servicer. Any corporation (i) into which the Servicer may be merged or
consolidated, (ii) which may result from any merger, conversion or consolidation
to which the Servicer shall be a party or (iii) which may succeed to all or
substantially all of the business of the Servicer, which corporation in any of
the foregoing cases executes an agreement of assumption to perform every
obligation of the Servicer under this Agreement, shall be the successor to the
Servicer under this Agreement without the execution or filing of any paper or
any further act on the part of any of the parties to this Agreement. The
Servicer shall provide notice of any merger, consolidation or succession
pursuant to this Section to the Trustees and the Administrator, and in
accordance with Section 1.02(c) of the Administration Agreement, the
Administrator shall make such notice available to each Rating Agency.

 

Section 6.04.         Limitation on Liability of Servicer and Others. Neither
the Servicer nor any of the directors, officers, employees or agents of the
Servicer shall be under any liability to the Issuer or any Securityholder,
except as provided under this Agreement, for any action taken or for refraining
from the taking of any action pursuant to this Agreement or for errors in
judgment; provided, however, that this provision shall not protect the Servicer
or any such person against any liability that would otherwise be imposed by
reason of willful misfeasance, bad faith or negligence in the performance of
duties or by reason of reckless disregard of obligations and duties under this
Agreement. The Servicer and any director, officer, employee or agent of the
Servicer may rely in good faith on any document of any kind prima facie properly
executed and submitted by any Person respecting any matters arising under this
Agreement.

 

Except as otherwise provided in this Agreement, the Servicer shall not be under
any obligation to appear in, prosecute or defend any legal action that shall not
be incidental to its duties to service the Receivables in accordance with this
Agreement and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem necessary or desirable in respect of this Agreement and the other Basic
Documents and the rights and duties of the parties to this Agreement and the
other Basic Documents and the interests of the Certificateholders under this
Agreement and the Noteholders under the Indenture. The legal expenses and costs
of such action and any liability resulting therefrom will be expenses, costs and
liabilities of the Issuer.

 

Section 6.05.         AHFC Not to Resign as Servicer. Subject to the provisions
of Section 6.03, AHFC shall not resign from the obligations and duties hereby
imposed on it as Servicer under this Agreement except upon a determination that
the performance of its duties under this Agreement shall no longer be
permissible under applicable law. Notice of any such determination permitting
the resignation of AHFC shall be communicated to the Trustees at the earliest
practicable time (and, if such communication is not in writing, shall be
confirmed in writing at the earliest practicable time) and any such
determination shall be evidenced by an Opinion of Counsel to such effect
delivered to the Trustees concurrently with or promptly after such notice. No
such resignation shall become effective until the Indenture Trustee or a
Successor Servicer shall have (i) assumed the responsibilities and obligations
of AHFC in accordance with Section 7.02 and (ii) become the Administrator
pursuant to Section 1.09 of the Administration Agreement.

 

 26 

 

 

ARTICLE Seven

 

SERVICER DEFAULTS

 

Section 7.01.         Servicer Defaults. If any one of the following events
(each, a “Servicer Default”) shall occur and be continuing:

 

(a)          any failure by the Servicer to deliver to the related Trustee for
deposit in any of the Accounts or the Certificate Distribution Account any
required payment or to direct the Indenture Trustee to make any required
distributions therefrom, which failure continues unremedied for a period of five
(5) Business Days after discovery of such failure by an officer of the Servicer
or after the date on which written notice of such failure, requiring the same to
be remedied, shall have been given (i) to the Servicer by the related Trustee or
(ii) to the Servicer and to the Trustees by the Noteholders, evidencing not less
than 25% of the Outstanding Amount of the Notes;

 

(b)          failure by the Servicer duly to observe or to perform in any
material respect any other covenants or agreements of the Servicer set forth in
this Agreement or any other Basic Document, which failure shall (i) materially
and adversely affect the rights of Certificateholders or Noteholders and (ii)
continue unremedied for a period of ninety (90) days after the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given (A) to the Servicer by the related Trustee or (B) to the Servicer,
and to the related Trustee by the Noteholders, evidencing not less than 25% of
the Outstanding Amount of the Notes; or

 

(c)          the occurrence of an Insolvency Event with respect to the Servicer;

 

provided, however, that (A) if any delay or failure of performance referred to
in clause (a) above shall have been caused by Force Majeure or other similar
occurrences, the five (5) Business Day grace period referred to in such clause
(a) shall be extended for an additional sixty (60) days and (B) if any delay or
failure of performance referred to in clause (b) above shall have been caused by
Force Majeure or other similar occurrences, the ninety (90) day grace period
referred to in such clause (b) shall be extended for an additional sixty (60)
days.

 

then, and in each and every case, so long as the Servicer Default shall not have
been remedied, either the Noteholders evidencing not less than 25% of the
Outstanding Amount of the Notes or the Indenture Trustee, at the request or
direction of the Noteholders evidencing not less than 25% of the Outstanding
Amount of the Notes (or, if the Notes have been paid in full and the Indenture
has been discharged in accordance with its terms, by holders of Certificates
evidencing not less than 25% of the Percentage Interests), by notice then given
in writing to the Servicer and the Owner Trustee (and to the Indenture Trustee
if given by the Noteholders) may terminate all the rights and obligations (other
than the obligations set forth in Section 6.02 that accrued on or prior to the
effective date of the termination) of the Servicer under this Agreement.

 

 27 

 

 

On or after the date specified in such written notice, all authority and power
of the Servicer under this Agreement, whether with respect to the Notes, the
Certificates or the Receivables or otherwise, shall, without further action,
pass to and be vested in the Indenture Trustee or such Successor Servicer as may
be appointed under Section 7.02; and, without limitation, the Indenture Trustee
and the Owner Trustee are hereby authorized and empowered to execute and
deliver, for the benefit of the predecessor Servicer, as attorney-in-fact or
otherwise, any and all documents and other instruments, and to do or accomplish
all other acts or things necessary or appropriate to effect the purposes of such
notice of termination, whether to complete the transfer and endorsement of the
Receivables and related documents, or otherwise. The predecessor Servicer shall
cooperate with the Successor Servicer and the Trustees in effecting the
termination of the responsibilities and rights of the predecessor Servicer under
this Agreement, including the transfer to the Successor Servicer for
administration by it of all cash amounts that shall at the time be held by the
predecessor Servicer for deposit, or have been deposited by the predecessor
Servicer, in the Accounts or the Certificate Distribution Account or thereafter
received with respect to the Receivables that shall at that time by held by the
predecessor Servicer. All reasonable costs and expenses (including servicer
conversion costs and attorneys’ fees) incurred in connection with transferring
the Receivable Files to the Successor Servicer and amending this Agreement to
reflect such succession as Servicer pursuant to this Section shall be paid by
the predecessor Servicer upon presentation of reasonable documentation of such
costs and expenses. Any costs or expenses incurred in connection with a Servicer
Default shall constitute an expense of administration under Title 11 of the
United States Bankruptcy Code or any other applicable Federal or State
bankruptcy laws. Upon receipt of notice of the occurrence of a Servicer Default,
the Indenture Trustee shall give notice thereof to the Administrator, and in
accordance with Section 1.02(c) of the Administration Agreement, the
Administrator shall make such notice available to each Rating Agency.

 

Section 7.02.         Appointment of Successor Servicer.

 

(a)          Upon the Servicer’s receipt of notice of termination pursuant to
Section 7.01 or the Servicer’s resignation pursuant to Section 6.05, the
predecessor Servicer shall continue to perform its functions as Servicer under
this Agreement, in the case of termination, only until the date specified in
such termination notice or, if no such date is specified in a notice of
termination, until receipt of such notice and, in the case of resignation, until
the later of (i) the date forty-five (45) days from the delivery to the Trustees
of written notice of such resignation (or written confirmation of such notice)
in accordance with the terms of this Agreement and (ii) the date upon which the
predecessor Servicer shall become unable to act as Servicer, as specified in the
notice of resignation and accompanying Opinion of Counsel. In the event of the
Servicer’s termination hereunder, the Indenture Trustee shall appoint a
Successor Servicer, and the Successor Servicer shall accept its appointment
(including its appointment as Administrator under the Administration Agreement
as set forth in Section 7.02(b)) by a written assumption in form acceptable to
the Trustees. In the event that a Successor Servicer has not been appointed at
the time when the predecessor Servicer has ceased to act as Servicer in
accordance with this Section, the Indenture Trustee without further action shall
automatically be appointed the Successor Servicer and the Indenture Trustee
shall be entitled to receive the Total Servicing Fee. Notwithstanding the above,
the Indenture Trustee shall, if it shall be legally unable or unwilling so to
act, appoint or petition a court of competent jurisdiction to appoint any
established institution, having a net worth of not less than $50,000,000 and
whose regular business shall include the servicing of automobile receivables
(including light-duty trucks), as the successor to the Servicer under this
Agreement. In no event shall the Successor Servicer be liable for the acts or
omissions of any predecessor Servicer.

 

 28 

 

 

(b)          Upon appointment, the Successor Servicer (including the Indenture
Trustee acting as Successor Servicer) shall (i) be the successor in all respects
to the predecessor Servicer and shall be subject to all the responsibilities,
duties and liabilities arising thereafter relating thereto placed on the
predecessor Servicer and shall be entitled to the Total Servicing Fee and all
the rights granted to the predecessor Servicer by the terms and provisions of
this Agreement and (ii) become the Administrator pursuant to Section 1.09 of the
Administration Agreement.

 

Section 7.03.         Notification of Servicer Termination. Upon any termination
of, or appointment of a successor to, the Servicer pursuant to this Article, the
Owner Trustee shall give prompt written notice thereof to Certificateholders,
and the Indenture Trustee shall give prompt written notice thereof to
Noteholders and the Administrator (who shall make such notice available to each
Rating Agency pursuant to Section 1.02(c) of the Administration Agreement).

 

Section 7.04.         Waiver of Past Defaults. The Noteholders evidencing not
less than a majority of the Outstanding Amount of the Notes or the
Certificateholders evidencing not less than a majority of the Percentage
Interests (in the case of a default by the Servicer that does not adversely
affect the Indenture Trustee or the Noteholders or if all Notes have been paid
in full and the Indenture Trustee has been discharged in accordance with its
terms) may, on behalf of all Securityholders waive in writing any default by the
Servicer in the performance of its obligations hereunder and its consequences,
except a default in making any required deposits to or payments from any of the
Accounts or the Certificate Distribution Account in accordance with this
Agreement or in respect of a covenant or provision hereof that cannot be
modified with the consent of each Securityholder. Upon any such waiver of a past
default, such default shall cease to exist, and any Servicer Default arising
therefrom shall be deemed to have been remedied for every purpose of this
Agreement. No such waiver shall extend to any subsequent or other default or
impair any right consequent thereto except to the extent expressly so waived.

 

Section 7.05.         Repayment of Advances. If a Successor Servicer replaces
the Servicer, the predecessor Servicer shall be entitled to receive
reimbursement for all outstanding Advances made by the predecessor Servicer.

 

ARTICLE Eight

 

TERMINATION

 

Section 8.01.         Optional Purchase of All Receivables.

 

(a)          On the Payment Date following the last day of any Collection Period
as of which the Pool Balance is 10% or less of the Original Pool Balance, the
Servicer or any successor to the Servicer shall have the option to purchase the
Owner Trust Estate, other than the Accounts and the Certificate Distribution
Account. To exercise such option, on the related Deposit Date the Servicer shall
deposit pursuant to Section 4.05(a) in the Collection Account an amount equal to
the aggregate Administrative Purchase Payments for the Receivables (including
Defaulted Receivables) and shall succeed to all interests in and to the Issuer.
Notwithstanding the foregoing, the Servicer or any successor to the Servicer
shall not be permitted to exercise such option if the amount to be distributed
to Securityholders on the related Payment Date would be less than the Note
Distributable Amount and Certificate Distributable Amount.

 

 29 

 

 

(b)          On or prior to any optional purchase of the Owner Trust Estate as
described in clause (a) above, the following shall be completed:

 

(i)          As described in Article Nine of the Trust Agreement and Article X
of the Indenture, notice of any termination of the Trust shall be given by the
Servicer to the Owner Trustee, the Delaware Trustee and the Indenture Trustee as
soon as practicable after the Servicer has received notice thereof, but no later
than twenty-five (25) days prior to the date of such optional purchase,
substantially in the form attached hereto as Exhibit A;

 

(ii)         As described in the Note Depository Agreement, notice of any
termination of the Trust shall be given by the Indenture Trustee to DTC as soon
as practicable after the Indenture Trustee has received notice thereof from the
Servicer, but no later than thirty (30) days prior to the date of such optional
purchase;

 

(iii)        As described in Section 10.01 of the Indenture, notice of any
termination of the Trust shall be given by the Indenture Trustee to each
Noteholder as soon as practicable after the Indenture Trustee has received
notice thereof from the Servicer, but no later than ten (10) days prior to the
date of such optional purchase;

 

(iv)        As described in Section 9.01(c) of the Trust Agreement, notice of
any termination of the Trust shall be given by the Owner Trustee to the
Certificateholders within five (5) Business Days of receipt of notice of such
termination by the Owner Trustee from the Servicer, specifying the Payment Date
upon which Certificateholders shall surrender their Trust Certificates to the
Paying Agent for payment of the final distribution and cancellation. The Owner
Trustee shall give such notice to the Certificate Registrar (if other than the
Owner Trustee) and the Paying Agent (if other than the Owner Trustee) at the
time such notice is given to Certificateholders;

 

(v)         Upon receipt of notice of any termination of the Trust by the
Certifcateholder, the Certificateholder, or its affiliate, shall forward the
Trust Certificate to the Owner Trustee or the Paying Agent (if other than the
Owner Trustee);

 

(vi)        As described in Section 4.01 of the Indenture, AHFC shall deliver to
the Indenture Trustee an Officer’s Certificate relating to such optional
purchase, substantially in the form attached hereto as Exhibit B;

 

(vii)       As described in Section 4.01 of the Indenture, an Opinion of Counsel
to AHFC shall be delivered to the Indenture Trustee and the Owner Trustee
stating that all conditions precedent relating to the satisfaction and discharge
of the Indenture have been complied with;

 

(viii)      As described in Section 9.01(e) of the Trust Agreement, upon
termination of the Trust Estate, the Owner Trustee shall upon the direction and
at the expense of the Depositor cause the Certificate of Trust to be cancelled
by filing a certificate of cancellation with the Secretary of State in
accordance with Section 3810 of the Statutory Trust Statute; and

 

 30 

 

 

(ix)         Upon termination of the Trust Estate, AHFC shall (1) file UCC
termination statements and (2) cancel State licenses, as necessary.

 

(c)          Following the satisfaction and discharge of the Indenture and the
payment in full of the principal of and interest on the Notes, the
Certificateholders will succeed to the rights of the Noteholders hereunder and
the Owner Trustee will succeed to the rights of the Indenture Trustee pursuant
to this Agreement.

 

ARTICLE Nine

 

MISCELLANEOUS

 

Section 9.01.         Amendment.

 

(a)          Any term or provision of this Agreement (including Appendix A) may
be amended by the Seller and the Servicer without the consent of any
Securityholders, the Issuer or any other Person subject to the satisfaction of
one of the following conditions:

 

(i)          the Seller or the Servicer delivers an Opinion of Counsel to the
Indenture Trustee to the effect that such amendment will not materially and
adversely affect the interests of any Noteholders; or

 

(ii)         the Rating Agency Condition is satisfied with respect to such
amendment and the Seller or the Servicer notifies the Indenture Trustee in
writing that the Rating Agency Condition is satisfied with respect to such
amendment;

 

provided, that in the event that any Trust Certificates are then held by anyone
other than the Depositor or any of its Affiliates, this Agreement may only be
amended by the Seller and the Servicer if, in addition, (i) the
Certificateholders evidencing a majority of the Certificate Balance of the Trust
Certificates consent to such amendment or (ii) such amendment shall not, as
evidenced by an Officer’s Certificate of the Seller or the Servicer or an
Opinion of Counsel delivered to the Owner Trustee, materially and adversely
affect the interests of the Certificateholders.

 

(b)          This Agreement (including Appendix A) may also be amended from time
to time by the Seller and the Servicer, with the consent of the Indenture
Trustee, the written consent of the Noteholders evidencing not less than a
majority of the Outstanding Amount of the Notes and the written consent of the
Certificateholders of outstanding Certificates evidencing not less than a
majority of the Percentage Interests, for the purpose of adding any provisions
to or changing in any manner or eliminating any of the provisions of this
Agreement or of modifying in any manner the rights of the Securityholders;
provided, however, that no such amendment shall (i) except as otherwise provided
in Section 9.01(a) increase or reduce in any manner the amount of, or accelerate
or delay the timing of, collections of payments on Receivables or distributions
that shall be required to be made for the benefit of the Securityholders or (ii)
reduce the aforesaid percentage of the Outstanding Amount of the Notes and the
Percentage Interests, the holders of which are required to consent to any such
amendment, without the written consent of all of the Securityholders.

 

 31 

 

 

(c)          Any term or provision of this Agreement (including Appendix A) may
also be amended from time to time by the Seller and the Servicer, for the
purpose of conforming the terms of this Agreement to the description thereof in
the Prospectus, without the consent of any Securityholders, the Issuer or any
other Person.

 

(d)          Promptly after the execution of any such amendment, the Servicer
shall furnish written notification of the substance of such amendment to the
Indenture Trustee and the Administrator (who shall make such notice available to
each Rating Agency pursuant to Section 1.02(c) of the Administration Agreement).
It shall not be necessary for the consent of Securityholders pursuant to this
Section to approve the particular form of any proposed amendment or consent, but
it shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization of
Certificateholders of the execution thereof shall be subject to such reasonable
requirements as the Owner Trustee may require.

 

(e)          Prior to the execution of any amendment to this Agreement, the
Trustees shall be entitled to receive and rely upon an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by this
Agreement and the Opinion of Counsel referred to in Section 9.02(g). No
amendment that adversely affects the Trustees shall be effective without the
prior written consent of the party adversely affected. The Trustees may, but
shall not be obligated to, enter into any such amendment which affects the Owner
Trustee’s, the Delaware Trustee’s or the Indenture Trustee’s, as applicable, own
rights, duties or immunities under this Agreement or otherwise.

 

Section 9.02.         Protection of Title to Trust.

 

(a)          The Seller shall execute and file such financing statements and
cause to be executed and filed such continuation statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of the Issuer and of the Indenture Trustee in the
Receivables and in the proceeds thereof. The Seller shall deliver (or cause to
be delivered) to the Trustees file-stamped copies of, or filing receipts for,
any document filed as provided above, as soon as available following such
filing.

 

(b)          Neither the Seller nor the Servicer shall change its name, identity
or corporate structure in any manner that would, could or might make any
financing statement or continuation statement filed in accordance with Section
9.02(a) seriously misleading within the meaning of Section 9-507(c) of the UCC,
unless it shall have given the Trustees at least thirty (30) days’ prior written
notice thereof and shall, within thirty (30) days of such change, execute and
file the appropriate amendments to all previously filed financing statements or
continuation statements.

 

(c)          Each of the Seller and the Servicer shall give the Trustees at
least sixty (60) days’ prior written notice of any relocation of its principal
executive office if, as a result of such relocation, the applicable provisions
of the UCC would require the filing of any amendment of any previously filed
financing or continuation statement or of any new financing statement and shall
promptly file any such amendment or new financing statement. The Servicer shall
at all times maintain each office from which it shall service Receivables, and
its principal executive office, within the United States.

 

 32 

 

 

(d)          The Servicer shall maintain accounts and records as to the
Receivables accurately and in sufficient detail to permit (i) the reader thereof
to know at any time the status of the Receivables, including payments and
recoveries made and payments owing (and the nature of each) and (ii)
reconciliation between payments or recoveries on (or with respect to) the
Receivables and the amounts from time to time deposited in the Accounts.

 

(e)          The Servicer shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Receivables, the Servicer’s
master computer records (including any backup archives) that refer to a
Receivable shall indicate clearly the interest of the Issuer and the Indenture
Trustee in such Receivable and that such Receivable is owned by the Issuer and
has been pledged to the Indenture Trustee. Indication of the Issuer’s and the
Indenture Trustee’s interest in a Receivable shall be deleted from or modified
on the Servicer’s computer systems when, and only when, the related Receivable
shall have been paid in full or repurchased.

 

(f)          If at any time the Seller or the Servicer shall propose to sell,
grant a security interest in, or otherwise transfer any interest in automobile
receivables (including light-duty trucks) to any prospective purchaser, lender
or other transferee, the Servicer shall give to such prospective purchaser,
lender or other transferee computer tapes, records or printouts (including any
restored from backup archives) that, if they shall refer in any manner
whatsoever to any Receivable, shall indicate clearly that such Receivable has
been sold and is owned by the Issuer and has been pledged to the Indenture
Trustee.

 

(g)          The Servicer shall deliver to the Trustees:

 

(1)         promptly after the execution and delivery of each amendment hereto,
an Opinion of Counsel stating that, in the opinion of such counsel, either (A)
all financing statements and continuation statements have been executed and
filed that are necessary to fully preserve and protect the interest of the
Trustees in the Receivables, and reciting the details of such filings or
referring to prior Opinions of Counsel in which such details are given, or (B)
no such action shall be necessary to preserve and protect such interest; and

 

(2)         within ninety (90) days after the beginning of each fiscal year of
the Issuer beginning with the first fiscal year more than three months after the
Cutoff Date, an Opinion of Counsel, dated as of a date during such 90-day
period, stating that, in the opinion of such counsel, either (A) all financing
statements and continuation statements have been filed that are necessary to
create and continue the interest of the Trustees in the Receivables, and
reciting the details of such filings or referring to prior Opinions of Counsel
in which such details are given, or (B) no such action shall be necessary to
perfect such security interest.

 

Each Opinion of Counsel referred to in clause (1) or (2) above shall specify any
action necessary (as of the date of such opinion) to be taken in the following
year to preserve and protect such interest.

 

 33 

 

 

(h)          The Seller shall, to the extent required by applicable law, cause
the Notes to be registered with the Commission pursuant to Section 12(b) or
Section 12(g) of the Exchange Act within the time periods specified in such
sections.

 

Section 9.03.         Notices. All demands, notices and communications under
this Agreement shall be in writing, personally delivered or mailed by certified
mail, return receipt requested, or overnight delivery service, by facsimile or
by electronic mail (if an address therefore has been provided by the respective
party in writing) and shall be deemed to have been duly given upon receipt by
such party at the address set forth on Schedule A to this Agreement or at such
other address as shall be designated by written notice to the other parties.

 

Section 9.04.         Assignment.

 

(a)          Except as provided in the remainder of this Section or as provided
in Sections 5.03, 6.03 and 6.05, this Agreement may not be assigned by the
Seller or the Servicer without the prior written consent of Noteholders
evidencing not less than a majority of the Outstanding Amount of the Notes and
Certificateholders evidencing not less than a majority of the Percentage
Interests. And as provided in the provisions of this Agreement concerning the
resignation of the Servicer, this Agreement may not be assigned by the Seller or
the Servicer.

 

(b)          The Seller hereby acknowledges and consents to the mortgage,
pledge, assignment and grant of a security interest by the Issuer to the
Indenture Trustee pursuant to the Indenture for the benefit of the Noteholders
of all right, title and interest of the Issuer in, to and under the Receivables
and/or the assignment of any or all of the Issuer’s rights and obligations
hereunder.

 

Section 9.05.         Limitations on Rights of Others. The provisions of this
Agreement are solely for the benefit of the Seller, the Servicer, the Issuer,
the Owner Trustee, the Certificateholders, the Indenture Trustee and the
Noteholders, and nothing in this Agreement, whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim in the Owner Trust Estate or under or in respect of this Agreement or any
covenants, conditions or provisions contained herein. The Owner Trustee and the
Delaware Trustee are third-party beneficiaries of certain Sections of this
Agreement, including with respect to the Delaware Trustee, Sections 2.07, 3.09,
3.16, 4.06, 5.02, 6.02, 8.01 and 9.01, and with respect to the Owner Trustee,
Sections 2.04, 2.07, 2.08, 3.08, 3.09, 3.15, 3.16, 4.06, 4.10, 5.02, 6.02, 7.01,
8.01, 9.01 and 9.11, and is entitled to the rights and benefits thereof and may
enforce the provisions as if it were a party hereto.

 

Section 9.06.         Severability. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other covenants, agreements, provisions or terms of this
Agreement.

 

Section 9.07.         Separate Counterparts. This Agreement may be executed by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

 

 34 

 

 

Section 9.08.         Headings. The headings of the various Articles and
Sections herein are for convenience of reference only and shall not define or
limit any of the terms or provisions hereof.

 

Section 9.09.         Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 

Each of the parties hereto hereby submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York State court sitting in New York City for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. Each of the parties hereto hereby further irrevocably
waives any claim that any such courts lack jurisdiction over such party, and
agrees not to plead or claim, in any legal action or proceeding with respect to
this Agreement in any of the aforesaid courts, that any such court lacks
jurisdiction over such party. Each of the parties hereto irrevocably waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

 

Each party hereto hereby waives, to the fullest extent permitted by applicable
law, any right it may have to a trial by jury in respect of any litigation
directly or indirectly arising out of, under or in connection with this
agreement.

 

Section 9.10.         Nonpetition Covenants.

 

(a)          Notwithstanding any prior termination of this Agreement, the
Servicer and the Seller shall not, prior to the date which is one year and one
day after the termination of this Agreement with respect to the Issuer,
acquiesce, petition or otherwise invoke or cause the Issuer to invoke the
process of any court or government authority for the purpose of commencing or
sustaining a case against the Issuer under any federal or state bankruptcy,
insolvency or similar law, or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Issuer or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of the Issuer.

 

(b)          Notwithstanding any prior termination of this Agreement, the
Servicer shall not, prior to the date which is one year and one day after the
termination of this Agreement with respect to the Seller, acquiesce, petition or
otherwise invoke or cause the Seller to invoke the process of any court or
government authority for the purpose of commencing or sustaining a case against
the Seller under any federal or state bankruptcy, insolvency or similar law, or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Seller or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Seller.

 

 35 

 

 

Section 9.11.         Limitation of Liability of Owner Trustee and Indenture
Trustee.

 

(a)          Notwithstanding anything contained herein to the contrary, this
Agreement has been countersigned by The Bank of New York Mellon, not in its
individual capacity but solely in its capacity as Owner Trustee of the Issuer
and in no event shall The Bank of New York Mellon, in its individual capacity
or, except as expressly provided in the Trust Agreement, The Bank of New York
Mellon as Owner Trustee of the Issuer have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder or in any of the certificates, notices or agreements delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuer. For all purposes of this Agreement, in the performance of its
duties or obligations hereunder or in the performance of any duties or
obligations of the Issuer hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Articles Six, Seven and
Eight of the Trust Agreement as if specifically set forth herein.

 

(b)          Notwithstanding anything contained herein to the contrary, this
Agreement has been accepted by U.S. Bank National Association, not in its
individual capacity but solely as Indenture Trustee and in no event shall U.S.
Bank National Association have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or in any of the certificates, notices or agreements delivered pursuant hereto,
as to all of which recourse shall be had solely to the assets of the Issuer.

 

Section 9.12.         Third-Party Beneficiary. The Trustees and other
indemnitees hereunder are third-party beneficiaries to this Agreement and are
entitled to the rights and benefits hereunder and may enforce the provisions
hereof as if they were parties hereto.

 

Section 9.13.         Confidentiality.

 

The Issuer hereby agrees to hold and treat all Confidential Information (as
defined below) provided to it in connection with the offering of the Notes in
confidence and in accordance with this Section 9.13, and will implement and
maintain safeguards to further assure the confidentiality of such Confidential
Information. Such Confidential Information will not, without the prior written
consent of the Servicer, be disclosed or used by the Issuer or by its
subsidiaries or, affiliates, or its or their directors, officers, employees,
agents or controlling persons or agents or advisors (collectively, the
“Information Recipients”) other than for the purposes of (i) structuring the
securitization transaction and facilitating the issuance of the Notes, or (ii)
in connection with the performance of its required due diligence on the
Receivables. Disclosure that is not in violation of the Right to Financial
Privacy Act of 1978, as amended, the Gramm-Leach-Bliley Act of 1999, as amended,
(the “G-L-B Act”) or other applicable law by the Issuer of any Confidential
Information at the request of its outside auditors or governmental regulatory
authorities in connection with an examination of the Issuer by any such
authority or for the purposes specified in above shall not constitute a breach
of its obligations under this Section 9.13, and shall not require the prior
consent of the Servicer.

 

 36 

 

 

As used herein, “Confidential Information” means non-public personal information
(as defined in the G-L-B Act and its enabling regulations issued by the Federal
Trade Commission) regarding obligors on the Receivables that is identified as
such by the Servicer. Confidential Information shall not include information
which (i) is or becomes generally available to the public other than as a result
of disclosure by the Issuer or any of its Information Recipients; (ii) was
available to the Issuer on a non-confidential basis from a person or entity
other than the Servicer prior to its disclosure to the Issuer; (iii) is
requested to be disclosed by a governmental authority or related governmental,
administrative, or regulatory or self-regulatory agencies having or claiming
authority to regulate or oversee any aspect of the Issuer’s business or that of
its affiliates or is otherwise required by law or by legal or regulatory process
to be disclosed; (iv) becomes available to the Issuer on a non-confidential
basis from a person or entity other than the Servicer who, to the best knowledge
of the Issuer, is not otherwise bound by a confidentiality agreement with the
Servicer, and is not otherwise prohibited from transmitting the information to
the Issuer; or (v) the Servicer provides written permission to the Issuer to
release.

 

Section 9.14.         Federal Tax Treatment. Notwithstanding anything to the
contrary contained in this Agreement or any document delivered herewith, all
persons may disclose to any and all persons, without limitation of any kind, the
federal income tax treatment of the Notes, any fact relevant to understanding
the federal tax treatment of the Notes, and all materials of any kind (including
opinions or other tax analyses) relating to such federal tax treatment.

 

Section 9.15.         Intent of the Parties; Reasonableness.

 

The Seller, Servicer, Sponsor and Issuer acknowledge and agree that the purpose
of Article Three of this Agreement is to facilitate compliance by the Issuer and
the Depositor with the provisions of Regulation AB and related rules and
regulations of the Commission.

 

None of the Sponsor, the Administrator nor the Issuer shall exercise its right
to request delivery of information or other performance under these provisions
other than in good faith, or for purposes other than compliance with the
Securities Act, the Exchange Act and the rules and regulations of the Commission
thereunder (or the provision in a private offering of disclosure comparable to
that required under the Securities Act). The Servicer acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the Issuer or
the Administrator in good faith for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB. In
connection with this transaction, the Servicer shall cooperate fully with the
Administrator and the Issuer to deliver to the Administrator or Issuer, as
applicable (including any of its assignees or designees), any and all
statements, reports, certifications, records and any other information necessary
in the good faith determination of the Issuer or the Administrator to permit the
Issuer or Administrator (acting on behalf of the Issuer) to comply with the
provisions of Regulation AB, together with such disclosures relating to the
Servicer, any Subservicer and the Receivables, or the servicing of the
Receivables, reasonably believed by the Issuer or the Administrator to be
necessary in order to effect such compliance.

 

The Issuer shall, and shall cause the Administrator (including any of its
assignees or designees) to cooperate with the Servicer by providing timely
notice of requests for information under these provisions and by reasonably
limiting such requests to information required, in the reasonable judgment or
the Issuer or the Administrator, as applicable, to comply with Regulation AB.

 

 37 

 

 

Section 9.16.         Cooperation with Voting. Each of the Sponsor, the Seller
and the Issuer hereby acknowledges and agrees that it shall reasonably cooperate
with the Indenture Trustee to facilitate any vote by the Noteholders and Note
Owners pursuant to terms of Section 7.05 of the Indenture.

 

 38 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Sale and Servicing
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

  HONDA AUTO RECEIVABLES 2018-1 OWNER TRUST           By: THE BANK OF NEW YORK
MELLON, not in its individual capacity but solely as Owner Trustee on behalf of
the Trust           By:       Name:       Title:             AMERICAN HONDA
RECEIVABLES LLC, as Seller           By:       Name: Paul C. Honda     Title:
Treasurer           AMERICAN HONDA FINANCE CORPORATION, as Servicer          
By:       Name: Paul C. Honda     Title: Vice President and Assistant Secretary

 

Acknowledged and accepted as of the day   and year first above written:      
U.S. Bank NaTIONAL ASSOCIATION,   not in its individual capacity but solely as  
Indenture Trustee           By:       Name:       Title:    

 

 S-1

HAROT 2018-1

  

Sale and Servicing Agreement

 

  

APPENDIX A

 

I.           Defined Terms

 

“61-Day Delinquent Receivables” means, as of any date of determination, all
Receivables outstanding and held by the Issuer (other than Receivables in
repossession and charged-off Receivables) that are 61 or more days delinquent as
of such date (or, if such date is not the last day of a calendar month, as of
the last day of the calendar month immediately preceding such date), as
determined in accordance with the Servicer’s customary servicing practices.

 

“AAA” means the American Arbitration Association.

 

“Accounts” means the Collection Account, the Note Distribution Account, the
Yield Supplement Account and the Reserve Fund.

 

“Account Property” means, with respect to each Account, such Account, together
with all cash, securities, financial assets and investments and other property
from time to time deposited or credited to such Account and all proceeds
thereof, including, with respect to the (i) Reserve Fund, the Reserve Fund
Initial Deposit and (ii) Yield Supplement Account, the Yield Supplement Account
Deposit.

 

“Act” shall have the meaning specified in Section 11.03(a) of the Indenture.

 

“Actual Payment” means, with respect to a Receivable and a Collection Period,
all payments received by the Servicer from or for the account of the related
Obligor on such Receivable during such Collection Period, net of any
Supplemental Servicing Fees attributable to such Receivable.

 

“Administration Agreement” means the Administration Agreement, dated as of the
Closing Date, among the Administrator, the Issuer, the Depositor and the
Indenture Trustee, as amended or supplemented from time to time.

 

“Administrator” means AHFC, or any successor Administrator under the
Administration Agreement.

 

“Administrative Purchase Payment” means, with respect to a Payment Date and to
an Administrative Receivable purchased by the Seller or the Servicer as of the
end of the related Collection Period, the sum of (a) the unpaid principal
balance owed by the related Obligor in respect of such Receivable and (b)
interest on such unpaid principal balance at a rate equal to the APR of the
related Receivable from the date of last payment by such Obligor to the last day
of such Collection Period.

 

“Administrative Receivable” means a Receivable which the Servicer is required to
purchase pursuant to Section 3.08 of the Sale and Servicing Agreement or which
the Servicer has elected to purchase pursuant to Section 8.01 of the Sale and
Servicing Agreement.

 

“Advance” shall have the meaning set forth in Section 4.04(a) of the Sale and
Servicing Agreement.

 

 App A-1 

 

 

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purpose of this definition, “control”, when used with respect to any
specified Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Aggregate Net Losses” means, with respect to a Collection Period, an amount
equal to the aggregate Principal Balance of all Receivables that became
Defaulted Receivables during such Collection Period minus all Net Liquidation
Proceeds collected during such Collection Period with respect to all Defaulted
Receivables.

 

“AHFC” means American Honda Finance Corporation, and its successors.

 

“AHR” means American Honda Receivables LLC, and its successors.

 

“Amended and Restated Trust Agreement” means the amended and restated trust
agreement, dated as of the Closing Date, among American Honda Receivables LLC,
as depositor, the Owner Trustee and the Delaware Trustee.

 

“Amended Partnership Audit Rules” means subchapter C of chapter 63 of subtitle F
of the Code as amended by the Bipartisan Budget Act of 2015.

 

“Amount Financed” in respect of a Receivable means the aggregate amount advanced
under such Receivable toward the purchase price of the related Financed Vehicle
and any related costs, including but not limited to accessories, insurance
premiums, service and warranty contracts and other items customarily financed as
part of automobile retail installment sale contracts.

 

“Annual Percentage Rate” or “APR” of a Receivable means the annual rate of
finance charges stated in such Receivable.

 

“Applicants” shall have the meaning specified in Section 3.07 of the Trust
Agreement.

 

“Asset Representations Review” means a review by the Asset Representations
Reviewer as specified in the Asset Representations Review Agreement of all
Subject Receivables as of the first date on which the Review Conditions are
satisfied for compliance with the representations and warranties set forth in
Section 2.03 of the Receivables Purchase Agreement.

 

“Asset Representations Review Agreement” means the asset representations review
agreement, dated as of the Closing Date, among the Issuer, the Sponsor, the
Servicer and the Asset Representations Reviewer.

 

“Asset Representations Reviewer” means Clayton Fixed Income Services LLC.

 

“Asset Representations Reviewer Fees and Expenses” means all accrued and unpaid
Asset Representations Reviewer’s fees and any amounts due to the Asset
Representations Reviewer for reimbursement of expenses or in respect of
indemnification to the extent not previously paid to the Asset Representations
Reviewer by the Servicer.

 

 App A-2 

 

 

“Authenticating Agent” means the Owner Trustee or any authenticating agent
appointed pursuant to Section 3.03 of the Trust Agreement.

 

“Authorized Officer” means, with respect to the Issuer, any officer of the Owner
Trustee or person appointed pursuant to a power of attorney who is authorized to
act for the Owner Trustee in matters relating to the Issuer and who is
identified on the list of Authorized Officers delivered by the Owner Trustee to
the Indenture Trustee on the Closing Date (as such list may be modified or
supplemented from time to time thereafter) and, so long as the Administration
Agreement is in effect, any Vice President or more senior officer of the
Administrator who is authorized to act for the Administrator in matters relating
to the Issuer and to be acted upon by the Administrator pursuant to the
Administration Agreement and who is identified on the list of Authorized
Officers delivered by the Administrator to the Indenture Trustee on the Closing
Date (as such list may be modified or supplemented from time to time
thereafter).

 

“Available Amount” means, with respect to any Payment Date, the sum of Available
Interest and Available Principal.

 

“Available Interest” means, with respect to any Payment Date, the total of the
following amounts allocable to interest received by the Servicer on or in
respect of the Receivables during the related Collection Period (computed by the
simple interest method): (i) the sum of the interest component of all (a)
collections on or in respect of all Receivables other than Defaulted
Receivables, (b) Net Liquidation Proceeds, (c) Advances made by the Servicer, if
any, (d) Warranty Purchase Payments, (e) Administrative Purchase Payments and
(f) the Yield Supplement Withdrawal Amount, if any, for the related Payment
Date, less (ii) the sum of all (a) amounts received on or in respect of a
particular Receivable (other than a Defaulted Receivable) to the extent of the
aggregate Outstanding Interest Advances in respect of such Receivable and (b)
Net Liquidation Proceeds with respect to a particular Receivable to the extent
of the aggregate Outstanding Interest Advances in respect of such Receivable.

 

“Available Principal” means, with respect to any Payment Date, the total of the
following amounts allocable to principal received by the Servicer on or in
respect of the Receivables during the related Collection Period (computed by the
simple interest method): (i) the sum of the principal component of all (a)
collections on or in respect of all Receivables other than Defaulted
Receivables, (b) Net Liquidation Proceeds, (c) Advances made by the Servicer, if
any, (d) Warranty Purchase Payments and (e) Administrative Purchase Payments,
less (ii) an amount equal to all (a) amounts received on or in respect of a
particular Receivable (other than a Defaulted Receivable) to the extent of the
aggregate Outstanding Principal Advances in respect of such Receivable and (b)
Net Liquidation Proceeds with respect to a particular Receivable to the extent
of the aggregate Outstanding Principal Advances in respect of such Receivable.

 

“Basic Documents” means the Sale and Servicing Agreement, the Administration
Agreement, the Asset Representations Review Agreement, the Indenture, the Note
Depository Agreement, the Receivables Purchase Agreement and the Trust
Agreement, and any other documents or certificates delivered in connection
therewith as the same may be amended, supplemented or otherwise modified and in
effect.

 

 App A-3 

 

 

“Basic Servicing Fee” means the fee payable pursuant to Section 3.09 of the Sale
and Servicing Agreement to the Servicer on each Payment Date for services
rendered during the related Collection Period, which shall be equal to
one-twelfth of the Servicing Fee Rate multiplied by the Pool Balance as of the
first day of the related Collection Period or, with respect to the first Payment
Date, the Original Pool Balance.

 

“Benefit Plan Investor” means an “employee benefit plan” as defined in Section
3(3) of ERISA that is subject to Title I of ERISA, a “plan” as defined in and
subject to Section 4975 of the Code or an entity whose underlying assets include
plan assets of any of the foregoing.

 

“Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.09 of the Indenture.

 

“Business Day” means any day other than a Saturday or Sunday that is neither a
legal holiday nor a day on which commercial banks are authorized or required by
law, regulation or executive order to close in New York City, Chicago, Illinois,
Wilmington, Delaware or St. Paul, Minnesota.

 

“Certificate Balance” means, on any Payment Date, the Original Certificate
Balance reduced by all distributions of principal previously made in respect of
the Certificates.

 

“Certificate Distributable Amount” means, with respect to any Payment Date, the
sum of the Certificate Interest Distributable Amount and the Certificate
Principal Distributable Amount for such Payment Date.

 

“Certificate Distribution Account” means the account established and maintained
as such pursuant to Section 5.01 of the Trust Agreement.

 

“Certificate Interest Carryover Shortfall” means, with respect to any Payment
Date, the excess, if any, of (x) the sum of (i) the Certificate Monthly Interest
Distributable Amount and (ii) any outstanding Certificate Interest Carryover
Shortfall for the preceding Payment Date, over (y) the amount in respect of
interest on the Certificates that is actually paid as interest on the
Certificates on such Payment Date, plus, to the extent permitted by applicable
law, interest on the Certificate Interest Carryover Shortfall at the Certificate
Rate for the Interest Accrual Period.

 

“Certificate Interest Distributable Amount” means, with respect to any Payment
Date, the sum of the Certificate Monthly Interest Distributable Amount for such
Payment Date and the Certificate Interest Carryover Shortfall for such Payment
Date.

 

“Certificate Monthly Interest Distributable Amount” means, with respect to any
Payment Date, interest accrued for the related Interest Accrual Period at the
Certificate Rate on the Certificate Balance on the immediately preceding Payment
Date after giving effect to all payments of principal to Certificateholders on
or prior to such Payment Date (or, in the case of the first Payment Date, on the
Original Certificate Balance).

 

 App A-4 

 

 

“Certificate Monthly Principal Distributable Amount” means, with respect to any
Payment Date, the Certificate Percentage of the Principal Distributable Amount
for such Payment Date.

 

“Certificate of Trust” means the Certificate of Trust filed for the Issuer
pursuant to Section 3810(a) of the Statutory Trust Statute, substantially in the
form of Exhibit A to the Initial Trust Agreement.

 

“Certificate Owner” means, with respect to a Certificate, any Person who is the
beneficial owner of such Certificate for U.S. federal income tax purposes.

 

“Certificate Percentage” means (i) for each Payment Date until the Notes have
been paid in full, 0%; and (ii) thereafter, 100%.

 

“Certificate Pool Factor” means, with respect to the Certificates on any Payment
Date, a seven-digit decimal figure equal to the outstanding principal balance of
the Certificates on such Payment Date (after giving effect to any reductions
thereof to be made on such Payment Date) divided by the Original Certificate
Balance.

 

“Certificate Principal Carryover Shortfall” means, with respect to any Payment
Date, the excess, if any, of (x) the sum of (i) the Certificate Monthly
Principal Distributable Amount and (ii) any outstanding Certificate Principal
Carryover Shortfall for the preceding Payment Date, over (y) the amount in
respect of principal that is actually paid as principal on the Certificates on
such Payment Date.

 

“Certificate Principal Distributable Amount” means, with respect to any Payment
Date, the sum of the Certificate Monthly Principal Distributable Amount for each
Payment Date and any outstanding Certificate Principal Carryover Shortfall as of
the close of the immediately preceding Payment Date; provided, however, that the
Certificate Principal Distributable Amount shall not exceed the Certificate
Balance. In addition, on the Payment Date as of which all of the Receivables are
to be purchased pursuant to Section 8.01 of the Sale and Servicing Agreement,
the principal required to be deposited into the Certificate Distribution Account
will include the amount necessary to reduce the Certificate Balance to zero.

 

“Certificate Rate” means 0.00% per annum (computed on the basis of a 360-day
year consisting of twelve 30-day months).

 

“Certificate Register” and “Certificate Registrar” means the register maintained
and the registrar (or any successor thereto) appointed pursuant to Section 3.04
of the Trust Agreement.

 

“Certificateholder” means a Person in whose name a Trust Certificate is
registered.

 

“Class” means all Notes whose form is identical except for variation in
denomination, principal amount or owner (i.e., each of Class A-1, Class A-2,
Class A-3 and Class A-4).

 

“Class A Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3
Notes and the Class A-4 Notes.

 

 App A-5 

 

 

“Class A-1 Final Scheduled Payment Date” means the March 2019 Payment Date.

 

“Class A-1 Interest Rate” means 1.90000% per annum (computed on the basis of the
actual number of days in the related Interest Accrual Period divided by 360).

 

“Class A-1 Noteholder” means a Person in whose name a Class A-1 Note is
Registered in the Note Register.

 

“Class A-1 Notes” means the Class A-1 1.90000% Asset Backed Notes, substantially
in the form of Exhibit A to the Indenture.

 

“Class A-2 Final Scheduled Payment Date” means the June 2020 Payment Date.

 

“Class A-2 Interest Rate” means 2.36% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).

 

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered in the Note Register.

 

“Class A-2 Notes” means the Class A-2 2.36% Asset Backed Notes, substantially in
the form of Exhibit A to the Indenture.

 

“Class A-3 Final Scheduled Payment Date” means the February 2022 Payment Date.

 

“Class A-3 Interest Rate” means 2.64% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).

 

“Class A-3 Noteholder” means a Person in whose name a Class A-3 Note is
registered in the Note Register.

 

“Class A-3 Notes” means the Class A-3 2.64% Asset Backed Notes, substantially in
the form of Exhibit A to the Indenture.

 

“Class A-4 Final Scheduled Payment Date” means the May 2024 Payment Date.

 

“Class A-4 Interest Rate” means 2.83% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).

 

“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered in the Note Register.

 

“Class A-4 Notes” means the Class A-4 2.83% Asset Backed Notes, substantially in
the form of Exhibit A to the Indenture.

 

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act, which initially shall be The
Depository Trust Company.

 

 App A-6 

 

 

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

 

“Closing Date” means February 28, 2018.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and Treasury Regulations promulgated thereunder.

 

“Collateral” has the meaning specified in the Granting Clause of the Indenture.

 

“Collection Account” means the account designated as such, and established and
maintained pursuant to Section 4.01 of the Sale and Servicing Agreement.

 

“Collection Period” means each calendar month during the term of this Agreement
(or, in the case of the first Collection Period, the period of time since the
Cutoff Date through the last day of the calendar month immediately preceding the
month in which the first Payment Date occurs).

 

“Commission” means the Securities and Exchange Commission, and its successors.

 

“Contract Rate” means, with respect to a Receivable, the rate per annum at which
interest accrues under the motor vehicle retail installment sales contract or
installment loan evidencing such Receivable. Such rate may be less than the
“Annual Percentage Rate” disclosed in the Receivable.

 

“Control” shall have the meaning specified in Section 8-106 of the UCC.

 

“Corporate Trust Office” means (i) with respect to the Indenture Trustee, the
office of the Indenture Trustee at which at any particular time its corporate
trust business shall be administered, which office at the date of the execution
of this Agreement is located at the address set forth on Schedule A to the Sale
and Servicing Agreement or at such other address as the Indenture Trustee may
designate from time to time by notice to the Noteholders and the Seller, or the
principal corporate trust office of any successor Indenture Trustee (of which
address such successor Indenture Trustee will notify the Noteholders, the Seller
and the Issuer) and (ii) with respect to the Owner Trustee, the corporate trust
office of the Owner Trustee located at the address set forth on Schedule A to
the Sale and Servicing Agreement, or at such other address as the Owner Trustee
may designate by notice to the Owners and, the Depositor, or the principal
corporate trust office of any successor Owner Trustee at the address designated
by such successor Owner Trustee by notice to the Owners and the Depositor.

 

“Cutoff Date” means the opening of business on February 1, 2018.

 

“Dealer” means the dealer of automobiles who sold a Financed Vehicle and who
originated and assigned the Receivable relating to such Financed Vehicle to AHFC
under an existing agreement between such dealer and AHFC.

 

 App A-7 

 

 

“Dealer Recourse” means, with respect to a Receivable, all recourse rights
against the Dealer which originated the Receivable, and any successor to such
Dealer.

 

“Default” means any occurrence that is, or with notice or the lapse of time or
both would become, an Event of Default.

 

“Defaulted Receivable” means a Receivable (other than an Administrative
Receivable or a Warranty Receivable as to which a Warranty Purchase Payment or
an Administrative Purchase Payment has been made) as to which (i) all or any
part of a Scheduled Payment is 120 or more days past due and the Servicer has
not repossessed the related Financed Vehicle or (ii) the Servicer has, in
accordance with its customary servicing procedures, determined that eventual
payment in full is unlikely and either repossessed and liquidated the related
Financed Vehicle or repossessed and held the related Financed Vehicle in its
repossession inventory for 90 days, whichever occurs first.

 

“Definitive Notes” shall have the meaning specified in Section 2.11 of the
Indenture.

 

“Delaware Trustee” means BNY Mellon Trust of Delaware, as Delaware Trustee under
the Trust Agreement.

 

“Delinquency Percentage” means, for each Payment Date and the related preceding
calendar month, an amount equal to the ratio (expressed as a percentage) of (i)
the aggregate Principal Balance of all 61-Day Delinquent Receivables as of the
last day of calendar month immediately preceding such Payment Date to (ii) the
Pool Balance of all outstanding Receivables held by the Issuer as of the last
day of such preceding calendar month.

 

“Delinquency Trigger” means, for any Payment Date and the related preceding
calendar month, 4.80%.

 

“Deposit Date” means, with respect to any Collection Period and Payment Date,
the Business Day immediately preceding such Payment Date.

 

“Depositor” means AHR in its capacity as Depositor under the Trust Agreement.

 

“Determination Date” means, with respect to any Payment Date, the 10th calendar
day of the month in which such Payment Date occurs or, if such day is not a
Business Day, the immediately succeeding Business Day.

 

“Discount Receivable” means any Receivable that has an APR which is less than
the Required Rate.

 

“Domestic Corporation” means an entity that is treated as a corporation for U.S.
federal income tax purposes and is a United States person under Section
7701(a)(30) of the Code.

 

“DTC” means The Depository Trust Company, and its successors.

 

“Eligible Account” means either (A) a segregated deposit account or securities
account over which the applicable Trustee has sole signature authority,
maintained with an Eligible Institution meeting the requirements of clause (i)
thereof or (B) a segregated trust account maintained with an Eligible
Institution meeting the requirements of clause (ii) thereof, in each case
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Securityholders, the Noteholders or the
Certificateholders, as the case may be.

 

 App A-8 

 



 

“Eligible Institution” means (i) a federally insured depository institution or
trust company (which may be the Owner Trustee, the Indenture Trustee or any of
their respective affiliates) organized under the laws of the United States, any
state thereof, the District of Columbia or the Commonwealth of Puerto Rico (or
any domestic branch of a foreign bank whose deposits are federally insured,
provided that the foreign bank meets the requirements of Rule 13k-1(b)(1) under
the Exchange Act (17 C.F.R. §240.1k-1(b)(1)) which at all times has either (A) a
short-term certificate of deposit rating of “A-1” by S&P or a long-term deposit
rating of “A” by S&P and a short-term certificate of deposit rating of “P-1” by
Moody’s or (B) such other rating that is acceptable to each Rating Agency, as
evidenced by satisfaction of the Rating Agency Condition or (ii) the corporate
trust department of (A) the Indenture Trustee (B) the Owner Trustee, or (C) any
other bank or depository institution organized under the laws of the United
States, any state thereof, the District of Columbia or the Commonwealth of
Puerto Rico (or any domestic branch of a foreign bank whose deposits are
federally insured, provided that the foreign bank meets the requirements of Rule
13k-1(b)(1) under the Exchange Act (17 C.F.R. §240.1k-1(b)(1)) that (x) is
authorized under such laws to act as a trustee or in any other fiduciary
capacity, (y) will hold any Accounts as trust accounts and (z) has a rating that
is otherwise acceptable to the Rating Agencies, as evidenced by satisfaction of
the Rating Agency Condition, such that the rating of the Indenture Trustee, the
Owner Trustee or any other bank would not in and of itself result in a
qualification, downgrade or withdrawal of any of the then-current ratings
assigned thereby to the Notes (as evidenced by written notice to the Indenture
Trustee, Owner Trustee or any other bank).

 

“Eligible Investments” means, at any time, any one or more of the following
obligations and securities:

 

(i)          obligations of, and obligations fully guaranteed as to timely
payment of principal and interest by, the United States or any agency thereof,
provided such obligations are backed by the full faith and credit of the United
States;

 

(ii)         general obligations of or obligations guaranteed by FNMA, any state
of the United States, the District of Columbia or the Commonwealth of Puerto
Rico then rated the highest available credit rating of each Rating Agency for
such obligations;

 

(iii)        any mutual fund, money market fund, common trust fund or other
pooled investment vehicle, that has the highest available credit rating of each
Rating Agency, that invests solely in any (or any combination) of the
obligations described in clauses (i) and (ii) above;

 

(iv)        securities bearing interest or sold at a discount (including
commercial paper) issued by any corporation incorporated under the laws of the
United States or any state thereof, the District of Columbia or the Commonwealth
of Puerto Rico, so long as at the time of such investment or contractual
commitment providing for such investment either the long-term unsecured debt of
such corporation has a rating from each Rating Agency in the highest investment
category granted thereby for such obligations or the commercial paper or other
short-term debt which is then rated has a rating from each Rating Agency in the
highest investment category granted thereby for such obligations;

 

 App A-9 

 

 

(v)         certificates of deposit, demand deposits, time deposits or bankers’
acceptances issued by any depository institution or trust company (including the
Trustee) incorporated under the laws of the United States or any state thereof,
the District of Columbia or the Commonwealth of Puerto Rico and subject to
supervision and examination by banking authorities of one or more of such
jurisdictions, provided that the short-term unsecured debt obligations of such
depository institution or trust company has the highest available category of
credit rating of each Rating Agency for such obligations;

 

(vi)        certificates of deposit issued by any bank, trust company, savings
bank or other savings institution, having a rating in the highest investment
category from each of the Rating Agencies, and fully insured by the FDIC;

 

(vii)       repurchase obligations held by the Trustee that are acceptable to
the Trustee with respect to any security described in clauses (i) or (ii) hereof
or any other security issued or guaranteed by any other agency or
instrumentality of the United States, in either case entered into with a federal
agency or a depository institution or trust company (acting as principal)
described in clause (iv) above;

 

(viii)      any mutual fund, money market fund, common trust fund or other
pooled investment vehicle having a rating, at the time of such investment, from
each of the Rating Agencies rating in the highest investment category granted
thereby (including, but not limited to funds of which U.S. Bank National
Association or an affiliate thereof is the manager or financial advisor); and

 

(ix)        such other investments acceptable to each Rating Agency, as
evidenced by satisfaction of the Rating Agency Condition;

 

provided that each of the foregoing investments shall mature no later than the
Deposit Date immediately following the date of purchase (other than in the case
of the investment of monies in instruments of which the entity at which the
Reserve Fund, the Yield Supplement Account or the Collection Account, as the
case may be, is located is the obligor, which may mature on the related Payment
Date), and shall be required to be held to such maturity.

 

Notwithstanding anything to the contrary contained in this definition, (a) no
Eligible Investment may be purchased at a premium, and (b) no obligation or
security is an “Eligible Investment” unless (i) the Trustee has Control over
such obligation or security and (ii) at the time such obligation or security was
delivered to the Trustee or the Trustee became the related Entitlement Holder,
the Trustee did not have notice of any adverse claim with respect thereto within
the meaning of Section 8-105 of the UCC.

 

For purposes of this definition, any reference to the highest available credit
rating of an obligation shall mean the highest available credit rating for such
obligation, or such lower credit rating acceptable to each Rating Agency, as
evidenced by satisfaction of the Rating Agency Condition.

 

 App A-10 

 

 

“Entitlement Holder” shall have the meaning specified in Section 8-102 of the
UCC.

 

“Entitlement Order” shall have the meaning specified in Section 8-102 of the
UCC.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Event of Default” shall have the meaning specified in Section 5.01 of the
Indenture.

 

“Excess Payment” means, with respect to a Receivable and a Collection Period,
the amount, if any, by which the Actual Payment exceeds the sum of (i) the
Scheduled Payment and (ii) any Overdue Payment.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Executive Officer” means, with respect to any corporation or depository
institution, the Chief Executive Officer, Chief Operating Officer, Chief
Financial Officer, President, Executive Vice President, any Vice President,
Secretary, Assistant Secretary or Treasurer of such corporation or depository
institution; and with respect to any partnership, any general partner thereof.

 

“Expenses” means all liabilities, obligations, losses, damages, taxes, claims,
actions and suits, and any and all reasonable out of pocket costs, expenses and
disbursements (including reasonable legal fees and expenses) of any kind and
nature whatsoever.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date hereof (or
any amended or successor provisions that are substantially similar), any current
or future regulations or official interpretations thereunder or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code, any published intergovernmental agreement entered into
in connection with the implementation of the foregoing and any fiscal or
regulatory legislation, rules or official practices adopted pursuant to such
published intergovernmental agreement.

 

“FATCA Withholding Tax” means any withholding or deduction required pursuant to
FATCA.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“FNMA” means the Federal National Mortgage Association, and its successors.

 

“Final Scheduled Payment Dates” means, collectively, the Class A-1 Final
Scheduled Payment Date, the Class A-2 Final Scheduled Payment Date, the Class
A-3 Final Scheduled Payment Date and the Class A-4 Final Scheduled Payment Date.

 



“Final Scheduled Maturity Date” means May 15, 2024.

 

 App A-11 

 

 

“Financed Vehicle” means, with respect to any retail installment sale or
conditional sale contract, the related new or used Honda or Acura automobile,
together with all accessions thereto, securing the related Obligor’s
indebtedness under such retail installment sale or conditional sale contract.

 

“Financial Asset” shall have the meaning specified in Section 8-102(a)(9) of the
UCC.

 

“Force Majeure” means acts beyond an entity’s control, including, but not
limited to, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes, vandalism, sabotage, accidents, fires, floods, strikes,
work stoppages, labor disputes, mechanical breakdowns, shortages, acts of any
unit of government or governmental agency, and interruptions, loss or
malfunctions of utilities, communications or computer (hardware and software)
services, or any similar cause.

 

“Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create and grant a lien upon and a security
interest in and a right of set-off against, deposit, set over and confirm
pursuant to this Indenture. A Grant of the Collateral or of any other agreement
or instrument shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

“Hague Securities Convention” means the Hague Convention on the Law Applicable
to Certain Rights in Respect of Securities held with an Intermediary (concluded
July 5, 2006).

 

“Honda Parties” shall have the meaning specified in Section 7.02(e) of the
Indenture.

 

“Honda Party” shall have the meaning specified in Section 7.02(e) of the
Indenture.

 

“Indenture” means the indenture, dated as of the Closing Date between the Issuer
and the Indenture Trustee.

 

“Indenture Trustee” means U.S. Bank National Association, as indenture trustee
under the Indenture, its successors in interest and any successor trustee under
the Indenture.

 

“Independent” means, when used with respect to any specified Person, that the
Person (i) is in fact independent of the Issuer, any other obligor on the Notes,
the Seller and any of their respective Affiliates, (ii) does not have any direct
financial interest or any material indirect financial interest in the Issuer,
any such other obligor, the Seller or any of their respective Affiliates and
(iii) is not connected with the Issuer, any such other obligor, the Seller or
any of their respective Affiliates as an officer, employee, promoter,
underwriter, trustee, partner, director or person performing similar functions.

 

 App A-12 

 

  

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.01 of the Indenture, made by an
Independent appraiser or other expert appointed by an Issuer Order and approved
by the Indenture Trustee, and such opinion or certificate shall state that the
signer has read the definition of “Independent” in this Indenture and that the
signer is Independent within the meaning thereof.

 

“Initial Trust Agreement” means the trust agreement, dated January 12, 2018
among the Depositor, the Owner Trustee and the Delaware Trustee, pursuant to
which the Issuer was created.

 

“Insolvency Event” means, with respect to a specified Person, (i) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable federal or state bankruptcy, insolvency or other
similar law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of 90 consecutive days; or (ii) the
commencement by such Person of a voluntary case under any applicable federal or
state bankruptcy, insolvency or other similar law now or hereafter in effect, or
the consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.

 

“Insurance Policy” means, with respect to a Receivable, an insurance policy
covering physical damage, credit life, credit disability, theft, mechanical
breakdown or any similar event relating to the related Financed Vehicle or
Obligor.

 

“Interest Accrual Period” means with respect to any Payment Date and (i) the
Class A-1 Notes, the period from and including the immediately preceding Payment
Date (or, in the case of the first Payment Date, the Closing Date) to but
excluding such Payment Date and (ii) the Class A-2 Notes, the Class A-3 Notes
and the Class A-4 Notes, the period from and including the 15th day of the prior
month (or, in the case of the first Payment Date, the Closing Date) to but
excluding the 15th day of the month of such Payment Date.

 

“Interest Rate” means the Class A-1 Interest Rate, the Class A-2 Interest Rate,
the Class A-3 Interest Rate or the Class A-4 Interest Rate, as applicable.

 

“Investment Letter” means a letter delivered in connection with the transfer of
a Trust Certificate pursuant to Section 3.04(a) of the Trust Agreement,
substantially in the form of Exhibit C to the Trust Agreement.

 

“Investor” means a Noteholder or Note Owner, as applicable.

 

 App A-13 

 

 

“Issuer” means Honda Auto Receivables 2018-1 Owner Trust, a Delaware statutory
trust, until a successor replaces it and, thereafter, means the successor and,
for purposes of any provision contained in the Indenture and required by the
TIA, each other obligor on the Notes.

 

“Issuer Order” or “Issuer Request” means a written order or request signed in
the name of the Issuer by any Authorized Officer and delivered to the Indenture
Trustee.

 

“Lien” means any security interest, lien, charge, pledge, equity or encumbrance
of any kind other than tax liens, mechanics’ liens and any liens that attach to
a Receivable or any property, as the context may require, by operation of law.

 

“Liquidated Receivable” means a Receivable that (i) has been the subject of a
prepayment in full, (ii) has otherwise been paid in full or (iii) the Servicer
has determined that the final amounts in respect of such payment have been paid
with respect to a Defaulted Receivable, regardless of whether all or any part of
such payment has been made by the Obligor under such Receivable, the Seller
pursuant to this Agreement, AHFC pursuant to the Receivables Purchase Agreement,
the Servicer pursuant hereto, an insurer pursuant to an Insurance Policy or
otherwise.

 

“Liquidation Expenses” means, with respect to a Defaulted Receivable, the amount
charged by the Servicer, in accordance with its customary servicing procedures,
to or for its account for repossessing, refurbishing and disposing of the
related Financed Vehicle and other out-of-pocket costs related to such
liquidation.

 

“Liquidation Proceeds” means, with respect to a Defaulted Receivable, all
amounts realized with respect to such Receivable from whatever sources
(including, without limitation, proceeds of any Insurance Policy), net of
amounts that are required by law or such Receivable to be refunded to the
related Obligor.

 

“Maximum Yield Supplement Amount” means with respect to any Collection Period
and the related Deposit Date, after giving effect to the Yield Supplement
Amount, the maximum amount required to be on deposit in the Yield Supplement
Account on the immediately succeeding Payment Date, which is equal to the
present value (using an interest rate of: 0.25%) of the sum of all Yield
Supplement Amounts for all future Payment Dates, assuming that future Scheduled
Payments on the Discount Receivables are made on the date on which they are
scheduled as being due.

 

“Monthly Payment” means, with respect to any Receivable, the amount of each
fixed monthly payment payable to the obligee under such Receivable in accordance
with the terms thereof, net of any portion of such monthly payment that
represents late payment charges, extension fees or collections allocable to
payments to be made by Obligors for payment of insurance premiums, extended
service contracts or similar items.

 

“Moody’s” means Moody’s Investors Service, Inc., or its successors.

 

“Net Liquidation Proceeds” means, with respect to a Defaulted Receivable,
Liquidation Proceeds less Liquidation Expenses.

 

 App A-14 

 

 

“Nonrecoverable Advance” shall have the meaning specified in Section 4.04(c) of
the Sale and Servicing Agreement.

 

“Non-Retained Notes” shall mean any Notes that are not Retained Notes.

 

“Non-U.S. Person” means any Person who is not (i) a citizen or resident of the
United States who is a natural person, (ii) a corporation or partnership (or an
entity treated as a corporation or partnership) created or organized in or under
the laws of the United States or any state thereof, including the District of
Columbia (unless, in the case of a partnership, Treasury Regulations are adopted
that provide otherwise), (iii) an estate, the income of which is subject to U.S.
federal income taxation, regardless of its source, (iv) a trust, if a court
within the United States is able to exercise primary supervision over the
administration of the trust and one or more United States persons (as defined in
the Code and Treasury Regulations) have the authority to control all substantial
decisions of the trust; or (v) a trust that was in existence prior to August 20,
1996 and that, under Treasury Regulations, is eligible to elect, and does
validly elect, to be treated as a United States person (as defined in the Code
and Treasury Regulations) despite not meeting the requirements of clause (iv).

 

“Note Depository Agreement” means the agreement dated as of the Closing Date,
executed by the Issuer in favor of The Depository Trust Company, as the initial
Clearing Agency, relating to the Notes.

 

“Note Distributable Amount” means, with respect to any Payment Date, the sum of
the Note Interest Distributable Amount and the Note Principal Distributable
Amount for such Payment Date.

 

“Note Distribution Account” means the account designated as such, and
established and maintained pursuant to Section 4.01 of the Sale and Servicing
Agreement.

 

“Note Interest Carryover Shortfall” means, with respect to any Payment Date and
a Class of Notes, the excess, if any, of (x) the sum of (i) the Note Monthly
Interest Distributable Amount for such Class for the preceding Payment Date and
(ii) any outstanding Note Interest Carryover Shortfall for such Class on such
preceding Payment Date, over (y) the amount of interest that is actually paid on
the Notes on such preceding Payment Date, plus, to the extent permitted by law,
interest on the Note Interest Carryover Shortfall at the related Interest Rate
for the related Interest Accrual Period.

 

“Note Interest Distributable Amount” means, with respect to any Payment Date and
a Class of Notes, the sum of the Note Monthly Interest Distributable Amount for
such Payment Date and the Note Interest Carryover Shortfall for such Class of
Notes. For all purposes of this Agreement and the other Basic Documents,
interest with respect to the Class A-2, Class A-3 and Class A-4 Notes shall be
computed on the basis of a 360-day year consisting of twelve 30-day months; and
interest with respect to the Class A-1 Notes shall be computed on the basis of
the actual number of days in each applicable Interest Accrual Period, divided by
360.

 

“Note Monthly Interest Distributable Amount” means, with respect to any Payment
Date, interest accrued for the related Interest Accrual Period at the related
Interest Rate for each Class of Notes on the Outstanding Amount of the Notes of
each such Class on the immediately preceding Payment Date (or, in the case of
the first Payment Date, the original principal amount of each such Class of
Notes), after giving effect to all distributions of principal to the Noteholders
of each such Class on or prior to such Payment Date.

 

 App A-15 

 

 

“Note Monthly Principal Distributable Amount” means, with respect to any Payment
Date, the Note Percentage of the Principal Distributable Amount for such Payment
Date.

 

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or on the books of a Person maintaining an account with such
Clearing Agency (directly as a Clearing Agency Participant or as an indirect
participant, in each case in accordance with the rules of such Clearing Agency).

 

“Note Percentage” means (i) for each Payment Date until the aggregate principal
amount of each Class of Notes has been paid in full, 100%; and (ii) thereafter,
0%.

 

“Note Pool Factor” means, with respect to each Class of Notes as of any Payment
Date, a seven-digit decimal figure equal to the Outstanding Amount of such Class
of Notes as of such Payment Date (after giving effect to any reductions thereof
to be made on such Payment Date) divided by the original outstanding principal
balance of such Class of Notes.

 

“Note Principal Carryover Shortfall” means, with respect to any Payment Date,
the excess, if any, of the sum of the Note Monthly Principal Distributable
Amount plus any outstanding Note Principal Carryover Shortfall for the preceding
Payment Date, over the amount in respect of principal that is actually paid as
principal on the Notes on such Payment Date.

 

“Note Principal Distributable Amount” means, with respect to any Payment Date,
the sum of (i) the Note Monthly Principal Distributable Amount, (ii) any
outstanding Note Principal Carryover Shortfall as of the close of the
immediately preceding Payment Date and, (iii) on the Final Payment Date for a
Class of Notes or the Payment Date as of which all of the Receivables are to be
purchased pursuant to Section 8.01 of the Sale and Servicing Agreement, the
amount necessary (after giving effect to all amounts allocable to principal
required to be deposited in the Note Distribution Account on such Payment Date)
to reduce the Outstanding Amount of each related Class of Notes to zero;
provided, however, that the Note Principal Distributable Amount with respect to
a Class of Notes shall not exceed the Outstanding Amount of such Class of Notes.

 

“Note Register” and “Note Registrar” shall have the respective meanings
specified in Section 2.04 of the Indenture.

 

“Noteholder” means the Person in whose name a Note is registered on the Note
Register.

 

“Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and
the Class A-4 Notes.

 

“Obligor” on a Receivable means the purchaser or co-purchasers of the related
Financed Vehicle purchased in part or in whole by the execution and delivery of
a retail installment contract or any other Person who owes or may be liable for
payments under such retail installment contract.

 

 App A-16 

 

 

“Officer’s Certificate” means (i) with respect to the Seller or the Servicer, a
certificate signed by the president, any vice president, the treasurer, the
secretary, the assistant secretary, or the compliance officer of the Seller or
the Servicer, as the case may be, and delivered to the Trustee or (ii) with
respect to the Issuer, a certificate signed by any Authorized Officer of the
Issuer, under the circumstances described in, and otherwise complying with, the
applicable requirements of Section 11.01 of the Indenture, and delivered to the
Indenture Trustee. Unless otherwise specified, any reference in the Indenture to
an Officer’s Certificate shall be to an Officer’s Certificate of the Issuer.

 

“Opinion of Counsel” means (i) with respect to the Seller, the RPA Seller, the
Servicer or the Depositor, a written opinion of counsel (who may be an employee
of or outside counsel to the Seller, the RPA Seller, the Servicer or the
Depositor) or (ii) with respect to the Issuer, one or more written opinions of
counsel who may, except as otherwise expressly provided in the Indenture, be an
employee of or counsel to the Issuer and who shall be satisfactory to the
Indenture Trustee, and which opinion or opinions shall be addressed to the
Indenture Trustee as Indenture Trustee, shall comply with any applicable
requirements of Section 11.01 of the Indenture and shall be in form and
substance satisfactory to the Indenture Trustee.

 

“Original Certificate Balance” means $33,738,461.69.

 

“Original Pool Balance” means $1,349,538,461.69.

 

“Outstanding” means, as of the date of determination, all Notes theretofore
authenticated and delivered under this Indenture except:

 

(i)          Notes theretofore cancelled by the Note Registrar or delivered to
the Note Registrar for cancellation;

 

(ii)         Notes or portions thereof the payment for which money in the
necessary amount has been theretofore deposited with the Indenture Trustee or
any Paying Agent in trust for the Holders of such Notes (provided, however, that
if such Notes are to be redeemed, notice of such redemption has been duly given
pursuant to this Indenture or provision for such notice has been made,
satisfactory to the Indenture Trustee); and

 

(iii)        Notes cancelled or paid pursuant to Section 2.05 of the Indenture
in exchange for or in lieu of which other Notes have been authenticated and
delivered pursuant to this Indenture unless proof satisfactory to the Indenture
Trustee is presented that any such Notes are held by a bona fide Protected
Purchaser;

 

provided, that in determining whether the Holders of the requisite Outstanding
Amount have given any request, demand, authorization, direction, notice, consent
or waiver hereunder or under any other Basic Document, Notes owned by the
Issuer, any other obligor upon the Notes, the Seller or any of their respective
Affiliates shall be disregarded and deemed not to be Outstanding, except that,
in determining whether the Indenture Trustee shall be protected in relying upon
any such request, demand, authorization, direction, notice, consent or waiver,
only Notes that the Indenture Trustee knows to be so owned shall be so
disregarded. Notes so owned that have been pledged in good faith may be regarded
as Outstanding if the pledgee establishes to the satisfaction of the Indenture
Trustee the pledgee’s right so to act with respect to such Notes and that the
pledgee is not the Issuer, any other obligor upon the Notes, the Seller or any
Affiliate of any of their respective Affiliates.

 

 App A-17 

 

 

“Outstanding Advances” means, with respect to a Receivable and the last day of a
Collection Period, the sum of all Advances, if any, made as of or prior to such
date, minus (1) all payments or collections as of or prior to such date which
are specified in Section 4.04(b) and (c) of the Sale and Servicing Agreement as
applied to reimburse all unpaid Advances with respect to such Receivable and (2)
all amounts for which the Servicer has deemed to have released all claims for
reimbursement of Outstanding Advances pursuant to Section 3.08 of the Sale and
Servicing Agreement.

 

“Outstanding Amount” means the aggregate principal amount of all Notes, or if
indicated by the context, all Notes of any class, Outstanding at the date of the
determination.

 

“Outstanding Interest Advances” means, as of the last day of a Collection Period
with respect to a Receivable, the portion of Outstanding Advances allocable to
interest.

 

“Outstanding Principal Advances” means, as of the last day of a Collection
Period with respect to a Receivable, the portion of Outstanding Advances
allocable to principal.

 

“Overdue Payment” shall have the meaning specified in Section 4.03(a) of the
Sale and Servicing Agreement.

 

“Owner Trust Estate” means all right, title and interest of the Issuer in and to
the property and rights assigned to the Issuer pursuant to Article Two of the
Sale and Servicing Agreement, all funds on deposit from time to time in the
Accounts and the Certificate Distribution Account, all other property of the
Issuer from time to time, including any rights of the Owner Trustee and the
Issuer pursuant to the Sale and Servicing Agreement and the Administration
Agreement and all proceeds of the foregoing.

 

“Owner Trustee” means The Bank of New York Mellon, as owner trustee under the
Trust Agreement, its successors in interest and any successor owner trustee
under the Trust Agreement.

 

“Paying Agent” means (i) with respect to the Notes, the Indenture Trustee or any
other Person that meets the eligibility standards for the Indenture Trustee
specified in Section 6.11 of the Indenture and is authorized by the Issuer to
make payments to and distributions from the Collection Account and the Note
Distribution Account, including payments of principal of or interest on the
Notes on behalf of the Issuer and (ii) with respect to the Certificates, any
paying agent or co-paying agent appointed pursuant to Section 3.09 of the Trust
Agreement.

 

“Payment Date” means, with respect to a Collection Period, the 15th calendar day
of the next succeeding calendar month or, if such day is not a Business Day, the
next succeeding Business Day, commencing March 15, 2018.

 

 App A-18 

 

 

“Percentage Interest” means, as to any Trust Certificate, (i) the original
certificate balance for such Trust Certificate, as specified on the face
thereof, divided by (ii) the Original Certificate Balance; provided, that in
determining whether the Holders of the requisite portion or percentage of the
Trust Certificates have given any request, demand, authorization, direction,
notice, consent or waiver hereunder or under any other Basic Document, Trust
Certificates owned by the Issuer, any other obligor upon the Certificates, the
Seller, the Servicer or any Affiliate of any of the foregoing Persons shall be
disregarded and deemed to be excluded from the Certificate Balance (unless such
Persons own 100% of the Trust Certificates), except that, in determining whether
the Indenture Trustee and Owner Trustee shall be protected in relying on any
such request, demand, authorization, direction, notice, consent or waiver, only
Trust Certificates that a Responsible Officer of the Indenture Trustee and the
Owner Trustee have actual knowledge of being so owned shall be so disregarded.
Trust Certificates so owned that have been pledged in good faith may be regarded
as included in the Certificate Balance if the pledgee establishes to the
satisfaction of the Indenture Trustee or the Owner Trustee, as applicable, the
pledgee’s right so to act with respect to such Trust Certificates and that the
pledgee is not the Issuer, any other obligor upon the Trust Certificates, the
Seller or any Affiliate of any of their respective Affiliates. Neither the
Indenture Trustee nor the Owner Trustee shall incur any liability to any person
in determining whether a pledgee has the right to act with respect to such Trust
Certificates.

 

“Permitted Liens” means (a) any liens created by the Basic Documents; (b) any
liens for taxes not yet due and payable or the amount of which is being
contested in good faith by appropriate proceedings; and (c) any liens of
mechanics, suppliers, vendors, materialmen, laborers, employees, repairmen and
other like liens securing obligations which are not due and payable or the
amount or validity of which is being contested in good faith by appropriate
proceedings.

 

“Person” means any legal person, including any individual, corporation,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA
whether or not subject to Title I of ERISA, a “plan” as defined in Section 4975
of the Code, or an entity deemed to hold the plan assets of any of the
foregoing.

 

“Pool Balance” means, as of any date, the aggregate Principal Balance of the
Receivables (exclusive of all Administrative Receivables for which the Servicer
has paid the Administrative Purchase Payment, Warranty Receivables for which the
Seller has paid the Warranty Purchase Payment and Defaulted Receivables) as of
the close of business on such date.

 

“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; and, for the purpose of this definition, any Note authenticated
and delivered under Section 2.05 of the Indenture in lieu of a mutilated, lost,
destroyed or stolen Note shall be deemed to evidence the same debt as the
mutilated, lost, destroyed or stolen Note.

 

“Principal Balance” means, with respect to any Receivable as of any date, the
Amount Financed minus the sum of the following amounts, without duplication: (i)
that portion of all Scheduled Payments actually received on or prior to such
date allocable to principal, computed in accordance with the simple interest
method, (ii) any Warranty Purchase Payment or Administrative Purchase Payment
with respect to such Receivable allocable to principal and (iii) any Excess
Payments or other payments applied to reduce the unpaid principal balance of
such Receivable.

 App A-19 

 

 

“Principal Distributable Amount” means, with respect to any Payment Date, the
sum of the following amounts, without duplication: (i) the principal portion of
all Scheduled Payments actually received during the related Collection Period,
computed in accordance with the simple interest method, (ii) the principal
portion of all Excess Payments, received during such Collection Period, (iii)
the Principal Balance of each Receivable that became an Administrative
Receivable or a Warranty Receivable during such Collection Period and (iv) the
Principal Balance of each Receivable that became a Defaulted Receivable during
such Collection Period.

 

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

 

“Prospectus” means the prospectus dated as of February 21, 2018.

 

“Protected Purchaser” shall have the meaning set forth in Article 8 of the UCC.

 

“Purchaser” means American Honda Receivables LLC, in its capacity as purchaser
of the Receivables under the Receivables Purchase Agreement, and its successors
and assigns.

 

“Rating Agency” means each of Moody’s and S&P.

 

“Rating Agency Condition” means, with respect to any action, that each Rating
Agency shall have been given ten Business Days (or such shorter period as is
practicable or acceptable to each Rating Agency) prior notice thereof and within
ten Business Days of each Rating Agency’s receipt of such notice (or such
shorter period as is practicable or acceptable to each Rating Agency) such
Rating Agency shall not have notified the Seller, the Servicer, the Indenture
Trustee and the Owner Trustee in writing that such action will result in a
qualification, reduction or withdrawal of the then current rating of the Notes.

 

“Receivable” means any retail installment sale contract executed by an Obligor
in respect of a Financed Vehicle, and all proceeds thereof and payments
thereunder, which Receivables shall be identified in a Schedule of Receivables.

 

“Receivable Files” means the documents (whether tangible or electronic)
specified in Section 2.02 of the Sale and Servicing Agreement.

 

“Receivables Purchase Agreement” means the receivables purchase agreement, dated
as of the Closing Date, between AHFC and the Seller, as amended or supplemented
from time to time.

 

“Receivables Purchase Price” has the meaning set forth in Section 3.01 of the
Receivables Purchase Agreement.

 

“Record Date” means, with respect to a Payment Date or Redemption Date, the day
immediately preceding such Payment Date or Redemption Date or, if Definitive
Notes have been issued, the close of business on the last day of the month
immediately preceding the month in which such Payment Date or Redemption Date
occurs.

 

 App A-20 

 

 

“Redemption Date” means, in the case of a redemption of the Notes pursuant to
Section 10.01 of the Indenture, the Payment Date specified by the Servicer or
the Issuer pursuant to Section 10.01 of the Indenture.

 

“Redemption Price” means, in the case of a redemption of the Notes pursuant to
Section 10.01 of the Indenture, an amount equal to the unpaid principal amount
of the Notes redeemed plus accrued and unpaid interest thereon at the weighted
average of the Interest Rates for each Class of Notes being so redeemed to but
excluding the Redemption Date.

 

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1125, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Commission in the adopting releases (Asset Backed Securities, Securities Act
Release No. 33 8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005) and the portions
of Asset-Backed Securities Disclosure and Registration, Securities Act Release
No. 33-9638, 79 Fed. Reg. 57,184 (Sept. 24, 2014)) that are in effect on any
specific date or by the staff of the Commission, or as may be provided by the
Commission or its staff from time to time.

 

“Repurchase Rules and Regulations” shall have the meaning specified in Section
7.02(e) of the Indenture.

 

“Requesting Party” has the meaning set forth in Section 5.14(a) of the
Receivables Purchase Agreement.

 

“Required Rate” means 5.65%.

 

“Required Deposit Rating” means the short-term credit rating of the related
entity is at least equal to “P-1” by Moody’s and “A-1” by S&P.

 

“Required Rating” means, with respect to any entity, that such entity (or the
parent of such entity) meets at all times the ratings criteria acceptable to
each Rating Agency rating the Notes, so as to preclude a downgrade of the Notes
and/or credit watch of the Notes with negative implications.

 

“Required Servicer Rating” means, with respect to the Servicer, that the then
short-term unsecured debt obligations of the Servicer are rated at least equal
to “P-1” by Moody’s and “A-1” by S&P.

 

“Reserve Fund” means the account designated as such, and established and
maintained pursuant to Section 4.01 of the Sale and Servicing Agreement.

 

“Reserve Fund Initial Deposit” means the initial deposit of cash in the amount
of $3,373,846.15 made by or on behalf of the Seller into the Reserve Fund on the
Closing Date.

 

 App A-21 

 

 

“Reserve Fund Property” means, the Reserve Fund Initial Deposit and all proceeds
thereof and all other amounts deposited in or credited to the Reserve Fund from
time to time under this Agreement, all Eligible Investments made with amounts on
deposit therein, all earnings and distributions thereon and proceeds thereof.

 

“Responsible Officer” means, in the case of the Indenture Trustee and the
Securities Intermediary, any officer within the Corporate Trust Office of the
Indenture Trustee, including any Managing Director, Vice President, assistant
Vice President, director, associate, or any other officer of the Indenture
Trustee customarily performing functions similar to those performed by any of
the above designated officers and also, with respect to a particular matter, any
other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject, in each case having
direct responsibility for the administration of the Indenture and, with respect
to the Owner Trustee, any officer of the Owner Trustee or person acting pursuant
to a power of attorney with direct responsibility for the administration of the
Trust Agreement and the Basic Documents on behalf of the Owner Trustee.

 

“Retained Note” shall mean any Notes held by the Issuer (or any other person
treated as the same person as the Issuer for U.S. federal income tax purposes),
but only so long as such Notes are held by such entity, until such time as such
Notes are transferred in accordance with the terms and conditions of Section
2.04 of the Indenture.

 

“Review Conditions” means (i) the Delinquency Percentage for any Payment Date
exceeds the Delinquency Trigger for that Payment Date and (ii) the Noteholders
or Note Owners, as applicable, have voted, pursuant to Section 2.03(d) of the
Receivables Purchase Agreement, to direct an Asset Representations Review of the
Subject Receivables.

 

“RPA Seller” means AHFC, in its capacity as seller of the Receivables pursuant
to the Receivables Purchase Agreement, and each successor thereto (in the same
capacity).

 

“Rule 144A Letter” means a letter delivered in connection with the transfer of a
Trust Certificate pursuant to Section 3.04(a) of the Trust Agreement,
substantially in the form attached hereto as Exhibit D to the Trust Agreement.

 

“S&P” means S&P Global Ratings, a division of S&P Global, and any successor or
successors thereto.

 

“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of the Closing Date, among American Honda Receivables LLC, as seller, American
Honda Finance Corporation, as servicer, and the Issuer.

 

“Sarbanes Certification” shall have the meaning specified in Section 3.12(a)(v)
of the Sale and Servicing Agreement.

 

“Schedule of Receivables” means the schedule of Receivables created by the RPA
Seller and delivered to the Indenture Trustee promptly after the Closing Date,
at the address listed on Schedule A to the Sale and Servicing Agreement, as it
may be amended from time to time.

 

 App A-22 

 

 

“Scheduled Payment” means, with respect to any Payment Date and to a Receivable,
the payment set forth in such Receivable as due from the Obligor in the related
Collection Period; provided, however, that in the case of the first Collection
Period, the Scheduled Payment shall include all such payments due from the
Obligor on or after the Cutoff Date.

 

“Secretary of State” means the Secretary of State of the State of Delaware.

 

“Section 385 Controlled Partnership” shall have the meaning set forth in
Treasury Regulation section 1.385-1(c)(1) for a “controlled partnership”.

 

“Section 385 Expanded Group” shall have the meaning set forth in Treasury
Regulation section 1.385-1(c)(4) for an “expanded group”.

 

“Securities” means the Notes and the Trust Certificates.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities Intermediary” means U.S. Bank National Association.

 

“Security Entitlement” shall have the meaning specified in Section 8-102(a)(17)
of the UCC.

 

“Securityholders” means the Noteholders and the Certificateholders.

 

“Seller” means AHR, in its capacity as Seller of the Receivables under the Sale
and Servicing Agreement, and each successor thereto (in the same capacity)
pursuant to Section 5.03 of the Sale and Servicing Agreement.

 

“Seller Certificate” means a certificate of transfer delivered in connection
with the transfer of a Trust Certificate pursuant to Section 3.04(a) of the
Trust Agreement, substantially in the form of Exhibit B to the Trust Agreement.

 

“Servicer” means AHFC, in its capacity as servicer of the Receivables pursuant
to the Sale and Servicing Agreement, and each successor thereto (in the same
capacity) pursuant to Section 6.03 of the Sale and Servicing Agreement.

 

“Servicer Default” shall have the meaning specified in Section 7.01 of the Sale
and Servicing Agreement.

 

“Servicer’s Certificate” shall have the meaning specified in Section 3.10 of the
Sale and Servicing Agreement.

 

“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.

 

“Servicing Fee Rate” means 1.00% per annum.

 

 App A-23 

 

 

“Similar Law” means a law that is similar to the fiduciary or prohibited
transaction provisions of Title I of ERISA or Section 4975 of the Code.

 

“Specified Reserve Fund Balance” means, on the Closing Date, $3,373,846.15, and
with respect to any Payment Date, 0.25% of the initial aggregate principal
balance of the Receivables as of the Cutoff Date.

 

“Sponsor” means American Honda Finance Corporation, in its capacity as sponsor
under the Sale and Servicing Agreement, and any successor Sponsor thereunder.

 

“State” means any one of the 50 states of the United States or the District of
Columbia.

 

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del.C. § 3801 et seq., as the same may be amended from time to time.

 

“Subcontractor” means any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the asset-backed securities market) of the Receivables but
performs one or more discrete functions identified in Item 1122(d) of Regulation
AB with respect to the Receivables under the direction or authority of the
Servicer or a Subservicer; unless separate statements of compliance and
assessment of compliance and accountant’s attestation of such vendor,
subcontractor or other Person are not required to be included in the Issuer’s
Form 10-K as provided by Item 17.06 of the SEC Division of Corporation Finance’s
Manual of Publicly Available Telephone Interpretations relating to Regulation AB
and Related Rules or such other rule or interpretation of Regulation AB from
time to time in effect or other applicable rule or regulation.

 

“Subject Receivables” means, for any Asset Representations Review, all
Receivables outstanding and held by the Issuer that are more than 60 days
delinquent as of the first day on which the Review Conditions are satisfied.

 

“Subservicer” means any Person that services Receivables on behalf of the
Servicer or any Subservicer and is responsible for the performance (whether
directly or through Subservicers or Subcontractors) of a substantial portion of
the material servicing functions required to be performed by the Servicer under
this Agreement that are identified in Item 1122(d) of Regulation AB.

 

“Successor Servicer” means any entity appointed as a successor to the Servicer
pursuant to Section 7.02 of the Sale and Servicing Agreement.

 

“Supplemental Servicing Fee” means any interest earned on investment of the
monies on deposit in the Collection Account during a Collection Period, net of
any investment expenses and losses from such investments, plus all late fees,
prepayment charges and other administrative fees and expenses or similar charges
allowed by applicable law with respect to the Receivables.

 

“Tax Information” means information and/or properly completed and signed tax
certifications sufficient to eliminate the imposition of or to determine the
amount of any withholding of tax, including FATCA Withholding Tax.

 

 App A-24 

 

 

“Total Servicing Fee” means the sum of the Basic Servicing Fee and the
Supplemental Servicing Fee.

 

“Treasury Regulations” means regulations, including proposed or temporary
regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.

 

“Trust” means the Issuer.

 

“Trust Agreement” means the Initial Trust Agreement.

 

“Trust Certificate” means a certificate evidencing the beneficial interest of an
Owner in the Trust, substantially in the form of Exhibit A to the Trust
Agreement.

 

“Trust Fees and Expenses” means all accrued and unpaid Trustees’ fees, any
amounts due to the Trustees for reimbursement of expenses or in respect of
indemnification and other administrative fees of the Trust.

 

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
on the date hereof, unless otherwise specifically provided.

 

“Trustee” means any of the Delaware Trustee, the Owner Trustee or the Indenture
Trustee as the context requires.

 

“Trustees” means the Delaware Trustee, the Owner Trustee and the Indenture
Trustee.

 

“UCC” means, unless the context otherwise requires, the Uniform Commercial Code,
as in effect in the relevant jurisdiction, as amended from time to time.

 

“United States” means the United States of America.

 

“United States Person” means a United States person as defined in Section
7701(a)(30) of the Code.

 

“Vice President” of any Person means any vice president of such Person, whether
or not designated by a number or words before or after the title “Vice
President,” who is a duly elected officer of such Person.

 

“Warranty Purchase Payment” means, with respect to a Payment Date and to a
Warranty Receivable repurchased by the RPA Seller as of the end of the related
Collection Period, the sum of (a) the unpaid principal balance owed by the
related Obligor in respect of such Receivable and (b) interest on such unpaid
principal balance at a rate equal to the APR of the related Receivable from the
date of last payment by such Obligor to the last day of such Collection Period.

 

“Warranty Receivable” means a Receivable which the RPA Seller is required to
repurchase pursuant to Section 2.03(c) of the Receivables Purchase Agreement or
Section 2.04 of the Sale and Servicing Agreement.

 

 App A-25 

 

 

“Yield Supplement Account” means the account designated as such, and established
and maintained pursuant to Section 4.01 of the Sale and Servicing Agreement.

 

“Yield Supplement Account Deposit” means the initial deposit of cash in the
amount of $104,365,538.68 made by or on behalf of the Seller into the Yield
Supplement Account on the Closing Date.

 

“Yield Supplement Amount” means, with respect to any Collection Period and the
related Deposit Date, the aggregate amount by which one month’s interest on the
Principal Balance as of the first day of such Collection Period of each Discount
Receivable (other than a Discount Receivable that is a Defaulted Receivable) at
a rate equal to the Required Rate, exceeds one month’s interest on such
Principal Balance at the APR of each such Receivable.

 

“Yield Supplement Withdrawal Amount” means, with respect to any Collection
Period and the related Deposit Date, the lesser of (a) the amount on deposit in
the Yield Supplement Account and (b) the sum of (i) the Yield Supplement Amount
and (ii) after giving effect to the withdrawal of the Yield Supplement Amount,
the amount by which the amount on deposit in the Yield Supplement Account
exceeds the Maximum Yield Supplement Amount.

 

II.          Rules of Construction

 

For all purposes of any Basic Document, except as otherwise expressly provided
or unless the context otherwise requires, (i) terms used therein include, as
appropriate, all genders and the plural as well as the singular, (ii) references
to words such as “herein,” “hereof” and the like shall refer to that Basic
Document as a whole and not to any particular part, article or section within
such Basic Document, (iii) references to a schedule, appendix or section such as
“Section 1.01” and the like shall refer to the applicable schedule, appendix or
section of such Basic Document, (iv) the term “include” and all variations
thereof shall mean “include without limitation,” (v) the term “or” is not
exclusive and shall include “and/or,” (vi) words in the singular include the
plural and words in the plural include the singular, (vii) unless “Business
Days” is specified, any reference to a number of days shall be a reference to
that number of consecutive calendar days, (viii) any agreement, instrument or
statute defined or referred to herein or in any instrument or certificate
delivered in connection herewith means such agreement, instrument or statute as
from time to time amended, modified or supplemented and includes (in the case of
agreements or instruments) references to all attachments thereto and instruments
incorporated therein, (ix) the term “proceeds” shall have the meaning set forth
in the applicable UCC and (x) accounting terms not defined in such Basic
Document or in any such certificate or other document, and accounting terms
partly defined in such Basic Document or in any such certificate or other
document to the extent not defined, shall have the respective meanings given to
them under generally accepted accounting principles. To the extent that the
definitions of accounting terms in this Agreement or in any such certificate or
other document are inconsistent with the meanings of such terms under generally
accepted accounting principles, the definitions contained in this Agreement or
in any such certificate or other document shall control.

 

 App A-26 

 

 

SCHEDULE A

 

ADDRESSES FOR NOTICES

 

1.If to AHFC, in its individual capacity or as RPA Seller, Servicer, Sponsor or
Administrator:

 

American Honda Finance Corporation

20800 Madrona Avenue

Torrance, CA 90503

Attention: Treasury Manager

 

2.If to AHR, in its individual capacity or as Seller or Depositor:

 

American Honda Receivables LLC

20800 Madrona Avenue

Torrance, CA 90503

Attention: Treasury Manager

 

3.If to the Issuer:

Honda Auto Receivables 2018-1

c/o The Bank of New York Mellon

101 Barclay Street, Floor 7 West, New York, NY 10286

Attention: Asset Backed Securities Unit – Honda Auto Receivables 2018-1

 

with a copy to:

 

American Honda Finance Corporation

20800 Madrona Avenue

Torrance, CA 90503

Attention: Treasury Manager

 

4.If to the Indenture Trustee, at the Corporate Trust Office of the Indenture
Trustee, located at:

U.S. Bank National Association

190 South LaSalle Street, 7th Floor

Chicago, Illinois 60603

Attention: Corporate Trust Services – Honda Auto Receivables 2018-1

 

5.If to the Owner Trustee, at the Corporate Trust Office of the Owner Trustee,
located at:

The Bank of New York Mellon

101 Barclay Street, Floor 7 West, New York, NY 10286

Attention: Asset Backed Securities Unit – Honda Auto Receivables 2018-1

 

 Sch A-1 

 

 

6.If to the Delaware Trustee:

 

BNY Mellon Trust of Delaware

301 Bellevue Parkway, 3rd Floor

Wilmington, Delaware 19809, Attention: Corporate Trust Administration

 

7.If to Moody’s:

 

Moody’s Investors Service, Inc.

7 World Trade Center

250 Greenwich Street, 25th Floor

New York, New York 10007

Attention: ABS/RMBS Monitoring Department

Email: ServicerReports@moodys.com

 

8.If to S&P:

 

S&P Global Ratings

55 Water Street, 40th Floor

New York, New York 10004

Attention: Auto ABS Surveillance Department

Email: servicer_reports@sandp.com

 

 Sch A-2 

 

 

EXHIBIT A

 

FORM OF REDEMPTION NOTICE

 

Via Federal Express

 

[DATE]

 

[ADDRESS]

[ADDRESS]

 

[ADDRESS]

[ADDRESS]

 

[ADDRESS]

[ADDRESS]

 

Re:Notice of Election to Purchase All Receivables
Honda Auto Receivables 2018-1 Owner Trust

 

Dear Sir/Madam,

 

Reference is made to the Sale and Servicing Agreement, dated as of February 28,
2018 (“Sale and Servicing Agreement”), among American Honda Receivables LLC
(“AHR”), as Seller, American Honda Finance Corporation (“AHFC”), as Servicer,
and Honda Auto Receivables 2018-1 Owner Trust (the “Trust”). Pursuant to Section
8.01 of the Sale and Servicing Agreement, notice is hereby given that on
[________] (the “Redemption Date”), AHFC shall purchase the Owner Trust Estate.

 

Reference is made to the Indenture, dated as of February 28, 2018 (“Indenture”),
between the Trust and U.S. Bank National Association, as Indenture Trustee.
Pursuant to Section 10.01 of the Indenture, notice is hereby given that on the
Redemption Date, AHFC elects to have the Notes redeemed in exchange for the
Redemption Price.

 

On the Redemption Date, AHFC shall pay to the Indenture Trustee all agreed upon
amounts due, representing the Owner Trust Estate under the Sale and Servicing
Agreement as of such date. Pursuant to Section 8.04(b) of the Indenture, the
Issuer hereby requests that on the Redemption Date, upon (i) the redemption of
the Notes pursuant to Section 10.01 of the Indenture and (ii) the delivery of
the Officer’s Certificate and Opinion of Counsel required by Section 8.04(b) of
the Indenture, the Indenture Trustee release any remaining portion of the Owner
Trust Estate from the lien of the Indenture and release any funds on deposit in
the Accounts in accordance with Section 8.04(b) of the Indenture. Pursuant to
Section 1.02(a) of the Administration Agreement dated as of February 28, 2018
among the Issuer, AHFC, AHR and the Indenture Trustee, AHFC as Administrator is
making this Issuer Request on behalf of the Issuer.

 

 A-1 

 

 

After the purchase of the Owner Trust Estate by AHFC on the Redemption Date, the
Trust shall terminate in accordance with the terms of the Trust Agreement, and
AHFC hereby requests that the Owner Trustee (i) cancel the Certificate of Trust
by filing a certificate of cancellation with the Secretary of State (pursuant to
Section 9.01(e) of the Amended and Restated Trust Agreement) and (ii) inform the
Certificateholder of such action and specify the date on which the
Certificateholder shall surrender such Trust Certificates for final payment and
cancellation, pursuant to Section 9.01(c) of the Amended and Restated Trust
Agreement.

 

In addition, AHFC requests that the Indenture Trustee (i) provide notice to the
Noteholders pursuant to Section 10.01 of the Indenture, which notice shall
contain the information required by Section 10.02 of the Indenture, and (ii)
provide notice to DTC pursuant to item 6 in Schedule A of the DTC Letter of
Representations, dated as of February 28, 2018.

 

Terms having their initial letters capitalized which are not otherwise defined
herein have the meanings ascribed to them in the Sale and Servicing Agreement or
the Indenture.

 

  Very Truly Yours,       American Honda Finance Corporation,   as Servicer and
Administrator         By:     Name: [__________]   Title: [__________]

 

cc: [Rating Agencies]

 

 A-2 

 

 

EXHIBIT B

 

FORM OF OFFICER’S CERTIFICATE

HONDA AUTO RECEIVABLES 2018-1 OWNER TRUST

Officer’s Certificate

 

Reference is hereby made to the Indenture dated as of February 28, 2018 (the
“Indenture”) between Honda Auto Receivables 2018-1 Owner Trust, as Issuer (the
“Issuer”), and U.S. Bank National Association, as Indenture Trustee (the
“Indenture Trustee”), and to the Sale and Servicing Agreement dated as of
February 28, 2018 (the “Sale and Servicing Agreement”) among the Issuer,
American Honda Receivables LLC, as seller, and American Honda Finance
Corporation, as servicer (in such capacity the “Servicer”). Capitalized terms
used and not otherwise defined herein have the meanings provided in the
Indenture.

 

In connection with the satisfaction and discharge of the Indenture pursuant to
Section 4.01 of the Indenture and the release of the Owner Trust Estate pursuant
to Section 8.04 of the Indenture the undersigned certifies that:

 

1.          As required by Section 8.01 of the Sale and Servicing Agreement and
Section 10.01 of the Indenture:

 

a.[___________] (the “Redemption Date”) is a Payment Date following the last day
of a Collection Period as of which the aggregate Pool Balance was 10% or less of
the Original Pool Balance.

 

b.The Servicer deposited into the Collection Account, and it is the
undersigned’s understanding that the Indenture Trustee transferred into the Note
Distribution Account an amount equal to the Redemption Price. The deposit was
made in immediately available funds by 8:00 A.M., Los Angeles time on such
Payment Date.

 

2.          Notice of redemption of the Notes was delivered by the Servicer to
the Indenture Trustee pursuant to Section 10.01 of the Indenture. Such notice
was furnished not later than the number of days prior to the Redemption Date
required by Section 10.01 of the Indenture.

 

3.          The Indenture and the Sale and Servicing Agreement have not been
amended, modified, terminated or superseded and remain in full force and effect.

 

4.          All conditions precedent provided for in the Indenture to the
satisfaction and discharge of the Indenture have been complied with, and

 

5.          All conditions precedent provided for in the Indenture to the
release of the Owner Trust Estate pursuant to Section 8.04 of the Indenture have
been complied with.

 

 B-1 

 

 

The undersigned has read or caused to be read the applicable conditions and the
definitions in the Indenture relating thereto, including without limitation
Section 11.01 of the Indenture, and has obtained and reviewed copies of the
notices, certificates and opinions referred to therein. With respect to
paragraphs 4 and 5, the undersigned has relied on the opinion of counsel of
[_____________], dated [__________] to identify the notices, certificates and
opinions required to be delivered to satisfy the conditions set forth in the
Indenture. In the opinion of the undersigned, the undersigned has made such
examination or investigation as is necessary to enable the undersigned to
express an informed opinion as to whether or not such conditions have been
complied with. This Officer’s Certificate is also being delivered to
[____________] with the understanding that it will be relied upon with respect
to paragraphs 1 through 3 and may be attached to the legal opinion to be given
by said firm on or about the date hereof in connection with the Servicer’s
purchase of the Owner Trust Estate pursuant to Section 8.01 of the Sale and
Servicing Agreement.

 

This Officer’s Certificate is delivered by an Authorized Officer of the
Administrator pursuant to Section 1.02 of the Administration Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of the [___] day of [_______].

 

  AMERICAN HONDA FINANCE CORPORATION         By:      Name:      Title:   

 

 B-2 

 

 

EXHIBIT C

 

FORM OF SARBANES CERTIFICATE

 

I, [____________], certify that:

 

1. I have reviewed this report on Form 10-K and all reports on Form 10-D
required to be filed in respect of the period covered by this report on Form
10-K of Honda Auto Receivables 2018-1 Owner Trust (the “Exchange Act periodic
reports”);

 

2. Based on my knowledge, the Exchange Act periodic reports, taken as a whole,
do not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading with respect
to the period covered by this report;

 

3. Based on my knowledge, all of the distribution, servicing and other
information required to be provided under Form 10-D for the period covered by
this report is included in the Exchange Act periodic reports;

 

4. I am responsible for reviewing the activities performed by the servicer and
based on my knowledge and the compliance review conducted in preparing the
servicer compliance statement required in this report under Item 1123 of
Regulation AB, and except as disclosed in the Exchange Act periodic reports, the
servicer has fulfilled its obligations under the servicing agreement in all
material respects; and

 

5. All of the reports on assessment of compliance with servicing criteria for
asset-backed securities and their related attestation reports on assessment of
compliance with servicing criteria for asset-backed securities required to be
included in this report in accordance with Item 1122 of Regulation AB and
Exchange Act Rules 13a-18 and 15d-18 have been included as an exhibit to this
report, except as otherwise disclosed in this report. Any material instances of
noncompliance described in such reports have been disclosed in this report on
Form 10-K.

 

In giving the certifications above, I have reasonably relied on information
provided to me by the following unaffiliated parties: [_____________]

 

Date: [____________]

 

  By:     Name: [_________]   Title: [_________]

 

 C-1 

 

 

EXHIBIT D

 

SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

 

The assessment of compliance to be delivered by the Servicer, shall address, at
a minimum, the criteria identified as below as “Applicable Servicing Criteria”:

 

Reference   Criteria                   General Servicing Considerations        
      1122(d)(1)(i)   Policies and procedures are instituted to monitor any
performance or other triggers and events of default in accordance with the
transaction agreements.   X           1122(d)(1)(ii)   If any material servicing
activities are outsourced to third parties, policies and procedures are
instituted to monitor the third party’s performance and compliance with such
servicing activities.   X           1122(d)(1)(iii)   Any requirements in the
transaction agreements to maintain a back-up servicer for the pool assets are
maintained.               1122(d)(1)(iv)   A fidelity bond and errors and
omissions policy is in effect on the party participating in the servicing
function throughout the reporting period in the amount of coverage required by
and otherwise in accordance with the terms of the transaction agreements.      
        1122(d)(1)(v)   Aggregation of information, as applicable, is
mathematically accurate and the information conveyed accurately reflects the
information.   X               Cash Collection and Administration              
1122(d)(2)(i)   Payments on pool assets are deposited into the appropriate
custodial bank accounts and related bank clearing accounts no more than two
business days of receipt, or such other number of days specified in the
transaction agreements.   X           1122(d)(2)(ii)   Disbursements made via
wire transfer on behalf of an obligor or to an investor are made only by
authorized personnel.   X           1122(d)(2)(iii)   Advances of funds or
guarantees regarding collections, cash flows or distributions, and any interest
or other fees charged for such advances, are made, reviewed and approved as
specified in the transaction agreements.   X           1122(d)(2)(iv)   The
related accounts for the transaction, such as cash reserve accounts or accounts
established as a form of over-collateralization, are separately maintained
(e.g., with respect to commingling of cash) as set forth in the transaction
agreements.   X           1122(d)(2)(v)   Each custodial account is maintained
at a federally insured depository institution as set forth in the transaction
agreements. For purposes of this criterion, “federally insured depository
institution” with respect to a foreign financial institution means a foreign
financial institution that meets the requirements of Rule 240.13K-1(b)(1) of
this Chapter.   X           1122(d)(2)(vi)   Unissued checks are safeguarded so
as to prevent unauthorized access.               1122(d)(2)(vii)  
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations: (A) are mathematically accurate; (B) are
prepared within 30 calendar days after the bank statement cutoff date, or such
other number of days specified in the transaction agreements; (C) are reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.   X

 

 D-1 

 

 

Reference   Criteria                   Investor Remittances and Reporting      
        1122(d)(3)(i)   Reports to investors, including those to be filed with
the Commission, are maintained in accordance with the transaction agreements and
applicable Commission requirements. Specifically, such reports: (A) are prepared
in accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.   X           1122(d)(3)(ii)   Amounts due to
investors are allocated and remitted in accordance with timeframes, distribution
priority and other terms set forth in the transaction agreements.   X          
1122(d)(3)(iii)   Disbursements made to an investor are posted within two
business days to the Servicer’s investor records, or such other number of days
specified in the transaction agreements.   X           1122(d)(3)(iv)   Amounts
remitted to investors per the investor reports agree with cancelled checks, or
other form of payment, or custodial bank statements.   X               Pool
Asset Administration               1122(d)(4)(i)   Collateral or security on
pool assets is maintained as required by the transaction agreements or related
pool asset documents.   X           1122(d)(4)(ii)   Pool assets and related
documents are safeguarded as required by the transaction agreements.   X        
  1122(d)(4)(iii)   Any additions, removals or substitutions to the asset pool
are made, reviewed and approved in accordance with any conditions or
requirements in the transaction agreements.   X           1122(d)(4)(iv)  
Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the applicable Servicer’s obligor
records maintained no more than two business days after receipt, or such other
number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
pool asset documents.   X           1122(d)(4)(v)   The Servicer’s records
regarding the pool assets agree with the Servicer’s records with respect to an
obligor’s unpaid principal balance.   X           1122(d)(4)(vi)   Changes with
respect to the terms or status of an obligor’s pool assets (e.g., loan
modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.   X           1122(d)(4)(vii)   Loss mitigation or recovery actions
(e.g., forbearance plans, modifications and deeds in lieu of foreclosure,
foreclosures and repossessions, as applicable) are initiated, conducted and
concluded in accordance with the timeframes or other requirements established by
the transaction agreements.   X           1122(d)(4)(viii)   Records documenting
collection efforts are maintained during the period a pool asset is delinquent
in accordance with the transaction agreements. Such records are maintained on at
least a monthly basis, or such other period specified in the transaction
agreements, and describe the entity’s activities in monitoring delinquent pool
assets including, for example, phone calls, letters and payment rescheduling
plans in cases where delinquency is deemed temporary (e.g., illness or
unemployment).   X           1122(d)(4)(ix)   Adjustments to interest rates or
rates of return for pool assets with variable rates are computed based on the
related pool asset documents.    

 

 D-2 

 

 

Reference   Criteria               1122(d)(4)(x)   Regarding any funds held in
trust for an obligor (such as escrow accounts): (A) such funds are analyzed, in
accordance with the obligor’s pool asset documents, on at least an annual basis,
or such other period specified in the transaction agreements; (B) interest on
such funds is paid, or credited, to obligors in accordance with applicable pool
asset documents and state laws; and (C) such funds are returned to the obligor
within 30 calendar days of full repayment of the related pool asset, or such
other number of days specified in the transaction agreements.              
1122(d)(4)(xi)   Payments made on behalf of an obligor (such as tax or insurance
payments) are made on or before the related penalty or expiration dates, as
indicated on the appropriate bills or notices for such payments, provided that
such support has been received by the servicer at least 30 calendar days prior
to these dates, or such other number of days specified in the transaction
agreements.               1122(d)(4)(xii)   Any late payment penalties in
connection with any payment to be made on behalf of an obligor are paid from the
servicer’s funds and not charged to the obligor, unless the late payment was due
to the obligor’s error or omission.               1122(d)(4)(xiii)  
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.               1122(d)(4)(xiv)  
Delinquencies, charge-offs and uncollectable accounts are recognized and
recorded in accordance with the transaction agreements.   X          
1122(d)(4)(xv)   Any external enhancement or other support, identified in Item
1114(a)(1) through (3) or Item 1115 of this Regulation AB, is maintained as set
forth in the transaction agreements.    

 

 D-3 

